Exhibit 10.57

AGREEMENT AND PLAN OF MERGER

among

TRIQUINT SEMICONDUCTOR, INC.

ML ACQUISITION, INC.

and

WJ COMMUNICATIONS, INC.

dated as of March 9, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I THE MERGER

   1

Section 1.1

   The Merger    1

Section 1.2

   Closing    2

Section 1.3

   Effective Time    2

Section 1.4

   Effects of the Merger    2

Section 1.5

   Certificate of Incorporation and Bylaws of the Surviving Corporation    2

Section 1.6

   Directors    3

ARTICLE II CONVERSION OF SHARES; EXCHANGE OF CERTIFICATES

   3

Section 2.1

   Effect on Capital Stock    3

Section 2.2

   Exchange of Certificates    5

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY

   7

Section 3.1

   Qualification, Organization, Subsidiaries, etc.    7

Section 3.2

   Capital Stock    8

Section 3.3

   Corporate Authority Relative to This Agreement; No Violation    9

Section 3.4

   Reports and Financial Statements    11

Section 3.5

   No Undisclosed Liabilities    13

Section 3.6

   Compliance with Law; Permits    13

Section 3.7

   Environmental Laws and Regulations    14

Section 3.8

   Employee Benefit Plans    15

Section 3.9

   Absence of Certain Changes or Events    16

Section 3.10

   Investigations; Litigation    16

Section 3.11

   Proxy Statement; Other Information    17

Section 3.12

   Tax Matters    17

Section 3.13

   Labor Matters    18

Section 3.14

   Intellectual Property    19

Section 3.15

   Real Property; Title to Assets    21

Section 3.16

   Material Contracts    22

Section 3.17

   Finders or Brokers    23

Section 3.18

   Insurance    24

Section 3.19

   Takeover Statutes    24

Section 3.20

   Affiliate Transactions    24

Section 3.21

   Opinion of Financial Advisor    24

Section 3.22

   Required Vote of the Company Stockholders    24

Section 3.23

   Customers    24

Section 3.24

   Disclaimer of Other Representations and Warranties    25

Section 3.25

   Certain Business Practices    25

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

   25

Section 4.1

   Qualification; Organization, Subsidiaries, etc.    25

Section 4.2

   Corporate Authority Relative to This Agreement; No Violation    26

 

i



--------------------------------------------------------------------------------

Section 4.3

   Investigations; Litigation    27

Section 4.4

   Proxy Statement; Other Information    27

Section 4.5

   Capitalization of Merger Sub    27

Section 4.6

   No Vote of Parent Stockholders    27

Section 4.7

   Finders or Brokers    28

Section 4.8

   Lack of Ownership of Company Common Stock    28

Section 4.9

   WARN Act    28

Section 4.10

   Adequate Funds    28

Section 4.11

   Opportunity to Meet and No Additional Representations    28

ARTICLE V CERTAIN AGREEMENTS

   29

Section 5.1

   Conduct of Business by the Company and Parent    29

Section 5.2

   Access    34

Section 5.3

   No Shop; Alternative and Superior Proposals    34

Section 5.4

   Filings; Other Actions    36

Section 5.5

   Stock Options and other Stock-Based Awards; Employee Matters    38

Section 5.6

   Reasonable Best Efforts    40

Section 5.7

   Takeover Statute    42

Section 5.8

   Public Announcements    42

Section 5.9

   Director and Officer Liability    42

Section 5.10

   Notice of Certain Events    43

ARTICLE VI CONDITIONS TO THE MERGER

   44

Section 6.1

   Conditions to Each Party’s Obligation to Effect the Merger    44

Section 6.2

   Conditions to Obligation of the Company to Effect the Merger    44

Section 6.3

   Conditions to Obligation of Parent to Effect and the Merger    45

Section 6.4

   Frustration of Closing Conditions    45

ARTICLE VII TERMINATION

   46

Section 7.1

   Termination or Abandonment    46

Section 7.2

   Termination Fees    47

ARTICLE VIII MISCELLANEOUS

   48

Section 8.1

   No Survival of Representations and Warranties    48

Section 8.2

   Expenses    48

Section 8.3

   Counterparts; Effectiveness    48

Section 8.4

   Governing Law    48

Section 8.5

   Remedies; Jurisdiction; Enforcement    48

Section 8.6

   WAIVER OF JURY TRIAL    49

Section 8.7

   Notices    50

Section 8.8

   Assignment; Binding Effect    51

Section 8.9

   Severability    51

Section 8.10

   Entire Agreement; Third-Party Beneficiaries    51

Section 8.11

   Amendments; Waivers    51

Section 8.12

   Headings    52

Section 8.13

   Interpretation    52

Section 8.14

   Definitions    52

 

ii



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

This AGREEMENT AND PLAN OF MERGER, dated as of March 9, 2008 (this “Agreement”),
among TriQuint Semiconductor, Inc., a Delaware corporation (“Parent”), ML
Acquisition, Inc., a Delaware corporation and a direct wholly owned subsidiary
of Parent (“Merger Sub”), and WJ Communications, Inc., a Delaware corporation
(the “Company”).

WITNESSETH:

WHEREAS, the board of directors of the Company (the “Board of Directors”) has
considered the merger of Merger Sub with and into the Company (the “Merger”)
upon the terms and subject to the conditions set forth in this Agreement in
accordance with the Delaware General Corporation Law (the “DGCL”) has determined
that it is in the best interests of the Company and its stockholders, and
declared it advisable, to enter into this Agreement with Parent and Merger Sub
providing for the Merger, upon the terms and subject to the conditions set forth
in this Agreement, and the Board of Directors has, as of the date of this
Agreement, approved and adopted this Agreement in accordance with the DGCL, upon
the terms and subject to the conditions set forth in this Agreement, and
recommended its approval and adoption by the stockholders of the Company;

WHEREAS, the board of directors of Merger Sub has approved and adopted this
Agreement and approved the Merger and the other transactions contemplated by
this Agreement;

WHEREAS, the board of directors of Parent, and Parent, as the sole stockholder
of Merger Sub, in each case, have approved and adopted this Agreement and
approved the Merger and the other transactions contemplated by this Agreement;
and

WHEREAS, Parent, Merger Sub and the Company desire to make certain
representations, warranties and agreements specified in this Agreement in
connection with this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties and agreements contained in this Agreement, and intending to be
legally bound hereby, Parent, Merger Sub and the Company agree as follows:

ARTICLE I

THE MERGER

SECTION 1.1 The Merger. At the Effective Time, upon the terms and subject to the
conditions set forth in this Agreement, and in accordance with the applicable
provisions of the DGCL, Merger Sub shall be merged with and into the Company,
whereupon the separate corporate existence of Merger Sub shall cease and the
Company shall continue as the surviving corporation in the Merger (the
“Surviving Corporation”) and a wholly owned subsidiary of Parent.

 

1



--------------------------------------------------------------------------------

SECTION 1.2 Closing. The closing of the Merger (the “Closing”) shall take place
at the location designated by the Company at a local time and a date to be
specified by the parties (the “Closing Date”) which shall be no later than the
third business day after the satisfaction or waiver (to the extent permitted by
applicable Law) of the conditions set forth in Article VI (other than those
conditions that by their nature are to be satisfied at the Closing, but subject
to the satisfaction or waiver of such conditions), or at such other place, date
and time as the Company and Parent may agree in writing. The parties shall use
commercially reasonable efforts to proceed to Closing as soon as possible.

SECTION 1.3 Effective Time. On the Closing Date, immediately after the Closing,
the parties shall cause the Merger to be consummated by executing and filing a
certificate of merger (the “Certificate of Merger”) with the Secretary of State
of the State of Delaware and make all other filings or recordings required under
the DGCL in connection with the Merger. The Merger shall become effective at
such time as the Certificate of Merger is duly filed with the Secretary of State
of the State of Delaware, or at such later time as the parties shall agree and
as shall be set forth in the Certificate of Merger (such time as the Merger
becomes effective, the “Effective Time”).

SECTION 1.4 Effects of the Merger. The effects of the Merger shall be as
provided in this Agreement and in the applicable provisions of the DGCL. Without
limiting the generality of the foregoing, at the Effective Time, all the
property, rights, privileges, powers and franchises of the Company and Merger
Sub shall vest in the Surviving Corporation, and all debts, liabilities,
obligations, restrictions, disabilities and duties of the Company and Merger Sub
shall become the debts, liabilities, obligations, restrictions, disabilities and
duties of the Surviving Corporation, all as provided under the DGCL and the
other applicable Laws of the State of Delaware. At and after the Effective Time,
the officers and directors of the Surviving Corporation will be authorized to
execute and deliver, in the name and on behalf of the Company or Merger Sub, any
deeds, bills of sale, assignments or assurances and to take and do, in the name
and on behalf of the Company or Merger Sub, any other actions and things to
vest, perfect or confirm of record or otherwise in the Surviving Corporation any
and all right, title and interest in, to and under any of the rights, properties
or assets of the Company.

SECTION 1.5 Certificate of Incorporation and Bylaws of the Surviving
Corporation.

(a) The certificate of incorporation of Merger Sub as in effect at the Effective
Time shall be the certificate of incorporation of the Surviving Corporation
until thereafter amended in accordance with the provisions thereof and the
provisions of this Agreement and applicable Law, in each case consistent with
the obligations set forth in Section 5.9; provided, however, that Article I of
the certificate of incorporation of the Surviving Corporation shall be amended
in its entirety to read as follows: “The name of the corporation is WJ
Communications, Inc.”.

(b) The bylaws of Merger Sub as in effect at the Effective Time shall be the
bylaws of the Surviving Corporation until thereafter amended in accordance with
the provisions thereof and the provisions of this Agreement and applicable Law,
in each case consistent with the obligations set forth in Section 5.9.

 

2



--------------------------------------------------------------------------------

SECTION 1.6 Directors. Subject to applicable Law, the directors of the Company
shall resign as directors effective immediately prior to the Effective Time, and
the directors of Merger Sub immediately prior to the Effective Time shall be the
initial directors of the Surviving Corporation and shall hold office until their
respective successors are duly elected and qualified, or their earlier death,
resignation or removal.

ARTICLE II

CONVERSION OF SHARES; EXCHANGE OF CERTIFICATES

SECTION 2.1 Effect on Capital Stock. At the Effective Time, by virtue of the
Merger and without any action on the part of the Company, Merger Sub or the
holders of any securities of the Company or Merger Sub:

(a) Conversion of Company Common Stock. Subject to Sections 2.1(b), 2.1(d),
2.1(e) and 5.5(a)(i) and (ii), each issued and outstanding share of common
stock, par value $0.01 per share, of the Company outstanding immediately prior
to the Effective Time (such shares, collectively, “Company Common Stock,” and
each, a “Share”), other than any Cancelled Shares (to the extent provided in
Section 2.1(b)) and any Dissenting Shares (to the extent provided for in
Section 2.1(e)) shall thereupon be converted automatically into and shall
thereafter represent the right to receive $1.00 in cash (the “Merger
Consideration”). All Shares that have been converted into the right to receive
the Merger Consideration as provided in this Section 2.1 shall be automatically
cancelled and shall cease to exist, and the holders of certificates which
immediately prior to the Effective Time represented such Shares shall cease to
have any rights with respect to such Shares other than the right to receive the
Merger Consideration.

(b) Company, Parent and Merger Sub-Owned Shares. Each Share that is owned,
directly or indirectly, by Parent or Merger Sub immediately prior to the
Effective Time or held by the Company, or any Subsidiary of the Company,
immediately prior to the Effective Time (in each case, other than any such
Shares held on behalf of third parties) (the “Cancelled Shares”) shall, by
virtue of the Merger and without any action on the part of the holder thereof,
be cancelled and retired and shall cease to exist, and no consideration shall be
delivered in exchange therefor.

(c) Conversion of Merger Sub Common Stock. At the Effective Time, by virtue of
the Merger and without any action on the part of the holder thereof, each share
of common stock, par value $0.001 per share, of Merger Sub issued and
outstanding immediately prior to the Effective Time shall be converted into and
become one validly issued, fully paid and nonassessable share of common stock,
par value $0.001 per share, of the Surviving Corporation with the same rights,
powers and privileges as the shares so converted and shall constitute the only
outstanding shares of capital stock of the Surviving Corporation. From and after
the Effective Time, all certificates representing the common stock of Merger Sub
shall be deemed for all purposes to represent the number of shares of common
stock of the Surviving Corporation into which they were converted in accordance
with the immediately preceding sentence.

 

3



--------------------------------------------------------------------------------

(d) Adjustments. If at any time during the period between the date of this
Agreement and the Effective Time, any change in the outstanding shares of
capital stock of the Company shall occur as a result of any reclassification,
recapitalization, stock split (including a reverse stock split) or combination,
exchange or readjustment of shares, or any stock dividend or stock distribution
with a record date during such period, the Merger Consideration shall be
equitably adjusted to reflect such change.

(e) Dissenting Shares.

(i) Notwithstanding anything contained in this Agreement to the contrary, no
Shares issued and outstanding immediately prior to the Effective Time, the
holder of which (A) has not voted in favor of the Merger or consented thereto in
writing, (B) has demanded its rights to appraisal in accordance with Section 262
of the DGCL, and (C) has not effectively withdrawn or lost its rights to
appraisal (the “Dissenting Shares”), shall be converted into or represent a
right to receive the Merger Consideration pursuant to Section 2.1(a). By virtue
of the Merger, all Dissenting Shares shall be cancelled and shall cease to exist
and shall represent the right to receive only those rights provided under the
DGCL. From and after the Effective Time, a holder of Dissenting Shares shall not
be entitled to exercise any of the voting rights or other rights of a
stockholder of the Surviving Corporation. Any portion of the Merger
Consideration made available to the Paying Agent pursuant to Section 2.2 to pay
for shares of Company Common Stock for which appraisal rights have been
perfected shall be returned to Parent upon demand.

(ii) Notwithstanding the provisions of this Section 2.1(e), if any holder of
Shares who demands appraisal shall effectively withdraw or lose (through failure
to perfect or otherwise) the right to appraisal, then, as of the later of the
Effective Time and the occurrence of such event, such holder’s Shares shall no
longer be Dissenting Shares and shall automatically be converted into and
represent only the right to receive the Merger Consideration, without any
interest thereon and less any required withholding Taxes.

(iii) The Company shall give Parent (A) notice of any written demands for
appraisal of any Shares, withdrawals of such demands, and any other instruments
served pursuant to the DGCL and received by the Company which relate to any such
demand for appraisal and (B) the opportunity reasonably to direct all
negotiations and proceedings (subject to the Company’s right to object to any
actions or positions taken by Parent that it deems, in its sole discretion,
unreasonable) with respect to demands for appraisal under the DGCL. The Company
shall not, except with the prior written consent of Parent (which shall not be
unreasonably withheld or delayed), make any payment with respect to any demands
for appraisal or offer to settle or settle any such demands.

 

4



--------------------------------------------------------------------------------

SECTION 2.2 Exchange of Certificates.

(a) Paying Agent. Prior to the Effective Time, Parent shall deposit, or shall
cause to be deposited, with a bank or trust company that is organized and doing
business under the Laws of the United States or any state thereof, that shall be
appointed to act as a paying agent hereunder and approved in advance by the
Company in writing (and pursuant to an agreement in form and substance
reasonably acceptable to Parent and the Company) (the “Paying Agent”), in trust
for the benefit of holders of the Shares, the Company Stock Options, the
Restricted Stock and the PARSUs, cash in U.S. dollars sufficient to pay (i) the
aggregate Merger Consideration in exchange for all of the Shares outstanding
immediately prior to the Effective Time (other than the Cancelled Shares and the
Dissenting Shares), payable upon due surrender of the certificates that
immediately prior to the Effective Time represented Shares (“Certificates”) or
non-certificated Shares represented by book-entry (“Book-Entry Shares”) pursuant
to the provisions of this Article II and (ii) the amounts payable pursuant to
Section 5.5(a) (the “Option and Stock-Based Award Consideration”) (such cash
referred to in this Section 2.2(a) being hereinafter referred to as the
“Exchange Fund”).

(b) Payment Procedures.

(i) As soon as reasonably practicable after the Effective Time and in any event
not later than the second business day following the Effective Time, the Paying
Agent shall mail (x) to each holder of record of Shares whose Shares were
converted into the Merger Consideration pursuant to Section 2.1(a), (A) a letter
of transmittal (which shall specify that delivery shall be effected, and risk of
loss and title to Certificates shall pass, only upon delivery of Certificates or
Book-Entry Shares to the Paying Agent and shall be in such form and have such
other provisions as Parent and the Company may mutually agree), and
(B) instructions for use in effecting the surrender of Certificates or
Book-Entry Shares in exchange for the Merger Consideration, and (y) to each
holder of a Company Stock Option, Restricted Stock or PARSU, instructions for
use in effecting the surrender of Company Stock Options, Restricted Stock or
PARSUs and delivery of such other documents as may be reasonably required by the
Surviving Corporation and Parent in exchange for Option and Stock-Based Award
Consideration. No interest shall be paid or accrued on such amounts.

(ii) Upon surrender of Certificates or Book-Entry Shares to the Paying Agent
together with such letter of transmittal, duly completed and validly executed in
accordance with the instructions thereto, and such other documents as may
reasonably be required thereby or by the Paying Agent, the holder of such
Certificates or Book-Entry Shares shall be entitled to receive in exchange
therefor a check in an amount equal to the product of (x) the number of Shares
previously represented by such holder’s properly surrendered Certificates or
Book-Entry Shares multiplied by (y) the Merger Consideration. No interest will
be paid or accrued on any amount payable upon due surrender of Certificates or
Book-Entry Shares. In the event of a transfer of ownership of Shares that is not
registered in the transfer records of the Company, a check for any cash to be
paid upon due surrender of the Certificate may be paid to such a transferee if
the Certificate formerly representing such Shares is presented to the Paying
Agent,

 

5



--------------------------------------------------------------------------------

accompanied by all documents required to evidence and effect such transfer and
to evidence to the reasonable satisfaction of the Surviving Corporation that any
applicable stock transfer Taxes have been paid or are not applicable. Until
surrendered as contemplated by this Section 2.2(b), each Certificate and each
Book-Entry Share shall be deemed at any time after the Effective Time to
represent only the right to receive upon such surrender the applicable Merger
Consideration as contemplated by this Article II.

(iii) The Paying Agent shall be entitled to deduct and withhold from the
consideration otherwise payable under this Agreement to any holder of Shares,
Company Stock Options, Restricted Stock or PARSUs, such amounts as are required
to be withheld or deducted under the Internal Revenue Code of 1986 (the “Code”)
or any provision of state, local or foreign Tax Law with respect to the making
of such payment. To the extent that amounts are so withheld or deducted and paid
over to the applicable Governmental Entity, such withheld or deducted amounts
shall be treated for all purposes of this Agreement as having been paid to the
holder of the Shares, Company Stock Options, Restricted Stock or PARSUs, in
respect of which such deduction and withholding were made.

(c) Closing of Transfer Books. At the Effective Time, the stock transfer books
of the Company shall be closed, and there shall be no further registration of
transfers on the stock transfer books of the Surviving Corporation of the Shares
that were outstanding immediately prior to the Effective Time. If, after the
Effective Time, any Certificates are presented to the Surviving Corporation or
Parent for transfer, they shall be cancelled and exchanged in accordance with
and subject to the procedures set forth in this Article II.

(d) Termination of Exchange Fund. Any portion of the Exchange Fund (including
the proceeds of any investments thereof) that remains undistributed to the
former holders of Shares for nine (9) months after the Effective Time shall be
delivered to the Surviving Corporation upon demand, and any former holders of
Shares who have not surrendered their Shares in accordance with this Section 2.2
shall thereafter look only to the Surviving Corporation for payment of their
claim for the Merger Consideration, without any interest thereon, upon due
surrender of their Shares.

(e) No Liability. Notwithstanding anything herein to the contrary, none of the
Company, Parent, Merger Sub, the Surviving Corporation, the Paying Agent or any
other person shall be liable to any former holder of Shares for any amount
properly delivered to a public official pursuant to any applicable abandoned
property, escheat or similar Law. Any portion of the Exchange Fund remaining
unclaimed as of a date which is immediately prior to such time as such amounts
would otherwise escheat to or become property of any Governmental Entity shall,
to the extent permitted by applicable Law, become the property of Parent, free
and clear of any claims or interests of any person previously entitled thereto.

(f) Investment of Exchange Fund. The Paying Agent shall invest all cash included
in the Exchange Fund as reasonably directed by Parent; provided, however, that
no such investment or loss thereon will affect the amounts payable to holders of
Shares, Company Stock Options, Restricted Stock or PARSUs pursuant to this
Agreement. Any interest and other income resulting from such investments shall
become part of the Exchange Fund.

 

6



--------------------------------------------------------------------------------

(g) Lost Certificates. In the case of any Certificate that has been lost, stolen
or destroyed, upon the making of an affidavit of that fact by the person
claiming such certificate to be lost, stolen or destroyed and, if required by
the Paying Agent, the posting by such person of a bond in customary amount as
indemnity against any claim that may be made against it with respect to such
Certificate, the Paying Agent will issue Merger Consideration in exchange for
such lost, stolen or destroyed Certificate as though the Certificate had been
duly surrendered or presented to the Paying Agent pursuant to this Section 2.2.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as disclosed in the Company SEC Documents (as hereinafter defined) or in
the disclosure schedule delivered by the Company to Parent prior to the
execution of this Agreement (the “Company Disclosure Schedule”), the Company
represents and warrants to Parent and Merger Sub as follows:

SECTION 3.1 Qualification, Organization, Subsidiaries, etc. Each of the Company
and its Subsidiaries is a legal entity duly organized, validly existing and in
good standing or with active status under the Laws of its respective
jurisdiction of organization, has all requisite power and authority (corporate
or otherwise) to own, lease and operate its respective properties and assets and
to carry on its business as presently conducted, and is qualified to do business
and is in good standing or with active status as a foreign corporation in each
jurisdiction where the ownership, leasing or operation of its assets or
properties or conduct of its business requires such qualification, except where
the failure to be so organized, validly existing, qualified or in good standing
or with active status, or to have such power or authority, would not have,
individually or in the aggregate, a Company Material Adverse Effect. As used in
this Agreement, any reference to any facts, circumstances, events or changes
having a “Company Material Adverse Effect” means any facts, circumstances,
events or changes that are materially adverse to the business, financial
condition or results of operations of the Company and its Subsidiaries, taken as
a whole, or that would prevent or materially delay or materially impair the
ability of the Company to consummate the Merger, but shall not include facts,
circumstances, events or changes (a) generally affecting the industries in which
the Company and its Subsidiaries operate in the United States or the economy or
the financial, securities or credit markets in the United States or elsewhere in
the world, including regulatory and political conditions or developments
(including any outbreak or escalation of hostilities or acts of war or
terrorism) or (b) to the extent resulting from (i) the announcement or the
existence of, or compliance with, this Agreement or the announcement of the
Merger or any of the other transactions contemplated by this Agreement,
(ii) changes in applicable Law, GAAP or accounting standards or the
interpretation or application thereof, or (iii) any actions required under this
Agreement to obtain any antitrust approval for the consummation of the
transactions contemplated by this Agreement or (iv) failure, in and of itself,
to meet any expected financial or operating performance projections or targets
including analyst projections. The Company has made available to Parent prior to
the date of this Agreement a true and complete copy of the Company’s certificate
of

 

7



--------------------------------------------------------------------------------

incorporation and amended and restated bylaws, each as amended through the date
of this Agreement. A true and complete list of the Subsidiaries is set forth in
Section 3.1 of the Company Disclosure Schedule. Except as disclosed in
Section 3.1 of the Company Disclosure Schedule, the Company does not directly or
indirectly own any equity or similar interest in, or any interest convertible
into or exchangeable or exercisable for any equity or similar interest in, any
corporation, partnership, joint venture or other business association or entity.
The Company has made available to Parent prior to the date of this Agreement a
true and complete copy of the certificate of incorporation and bylaws or similar
organizational documents of each Subsidiary of the Company, each as amended.
Neither the Company nor any Subsidiary is in violation of any provisions of its
certificate of incorporation or bylaws or similar organizational documents.

SECTION 3.2 Capital Stock.

(a) The authorized capital stock of the Company consists of 100,000,000 shares
of Company Common Stock and 10,000,000 shares of preferred stock, par value
$0.01 per share (“Company Preferred Stock”). As of March 2, 2008, (i) 68,709,539
shares of Company Common Stock were issued and outstanding (which number
includes 169,462 shares of Company Common Stock subject to transfer restrictions
or subject to forfeiture back to the Company or repurchase by the Company),
(ii) 2,420,123 shares of Company Common Stock were held in treasury,
(iii) 25,000,000 shares of Company Common Stock were authorized and reserved for
issuance under the Amended and Restated 2000 Stock Incentive Plan, as amended,
2001 Employee Stock Incentive Plan, as amended, Amended and Restated 2000
Non-employee Director Stock Compensation Plan, as amended, 2001 Employee Stock
Purchase Plan and any other stock option plan, program or agreement maintained
by the Company or to which the Company is a party (the “Company Stock Plans”),
and (iv) no shares of Company Preferred Stock were issued or outstanding or held
as treasury shares. All outstanding shares of Company Common Stock, and all
shares of Company Common Stock reserved for issuance as noted in clause (iii),
when issued in accordance with the respective terms thereof, are or will be duly
authorized, validly issued, fully paid and non-assessable and free of
pre-emptive or similar rights.

(b) Except as set forth in subsection (a) above, (i) the Company does not have
any shares of its capital stock or other voting securities issued or outstanding
other than shares of Company Common Stock that have become outstanding after
March 2, 2008, but were reserved for issuance as set forth in
subsection (a) above, and (ii) there are no outstanding subscriptions, options,
warrants, calls, convertible securities or other similar rights, agreements or
commitments relating to the issuance of capital stock or voting securities to
which the Company or any of its Subsidiaries is a party obligating the Company
or any of its Subsidiaries to (A) issue, transfer or sell any shares of capital
stock or other equity interests of the Company or any Subsidiary of the Company
or securities convertible into or exchangeable for such shares or equity
interests, (B) grant, extend or enter into any such subscription, option,
warrant, call, convertible securities or other similar right, agreement or
arrangement, (C) redeem or otherwise acquire, or vote or dispose of, any such
shares of capital stock or other equity interests, or (D) provide a material
amount of funds to, or make any material investment (in the form of a loan,
capital contribution or otherwise) in, any Subsidiary.

 

8



--------------------------------------------------------------------------------

(c) Section 3.2(c) of the Company Disclosure Schedule lists or, in the case of
clause (iii), describes, as of March 2, 2008 (the “Measurement Date”), with
respect to (i) each outstanding Company Stock Option, (ii) each outstanding
award of PARSUs and Restricted Stock (“Company Stock-Based Awards”) and
(iii) each right of any kind, contingent or accrued, to receive shares of
Company Common Stock or benefits measured in whole or in part by the value of a
number of shares of Company Common Stock granted under the Company Stock Plans,
Company Benefit Plans or otherwise (including restricted stock units, phantom
units, deferred stock units and dividend equivalents) (“Other Incentive
Awards”): (1) the particular plan pursuant to which the award was granted;
(2) the number of Shares issuable thereunder or with respect thereto; (3) the
vesting schedule; (4) the date and expiration date of the award; (5) the
exercise price (if any) thereof; and (6) whether the vesting, exercisability of
or right to repurchase of such award will be accelerated or affected in any way
by the transactions contemplated by this Agreement. From the close of business
on the Measurement Date until the date of this Agreement, other than in the
ordinary course of business, no options to purchase shares of Company Common
Stock or Company Preferred Stock have been granted, no Company Stock-Based
Awards have been granted, no Other Incentive Awards have been granted and no
shares of Company Common Stock or Company Preferred Stock have been issued,
except for Shares issued pursuant to the exercise of Company Stock Options
outstanding on the Measurement Date and Shares issued pursuant to the settlement
of Company Stock-Based Awards outstanding on the Measurement Date, in each case
in accordance with their terms. Except for awards to acquire or receive shares
of Company Common Stock under any equity incentive plan of the Company and its
Subsidiaries, neither the Company nor any of its Subsidiaries has outstanding
bonds, debentures, notes or other obligations, the holders of which have the
right to vote (or which are convertible into or exercisable for securities
having the right to vote) with the stockholders of the Company on any matter.

(d) There are no voting trusts or other agreements or understandings to which
the Company or any of its Subsidiaries is a party with respect to the voting or
disposition of the capital stock or other equity interest of the Company or any
of its Subsidiaries.

(e) All the outstanding shares of capital stock of, or other equity interests
in, each Subsidiary of the Company are duly authorized, validly issued, fully
paid and nonassessable, and were not issued in violation of any preemptive or
similar rights, purchase option, call or right of first refusal or similar
rights. All the outstanding shares of capital stock of, or other equity
interests in, each Subsidiary of the Company are owned by the Company or a
wholly owned Subsidiary of the Company free and clear of all Liens (other than
Permitted Liens).

SECTION 3.3 Corporate Authority Relative to This Agreement; No Violation.

(a) The Company has requisite corporate power and authority to execute and
deliver this Agreement and, subject to receipt of the Company Stockholder
Approval, to consummate the transactions contemplated by this Agreement. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement have been duly and validly
authorized by the Board of Directors and, except for (i) the Company Stockholder
Approval, and (ii) the filing of the Certificate of Merger with the Secretary of
State of the State of Delaware, no other corporate proceedings on the part of
the Company are necessary to

 

9



--------------------------------------------------------------------------------

authorize this Agreement or the consummation of the transactions contemplated by
this Agreement. The Board of Directors has determined and resolved (i) that the
Merger is fair to, and in the best interests of, the Company and its
stockholders, (ii) to propose this Agreement for adoption by the Company’s
stockholders and to declare the advisability of this Agreement and (iii) subject
to the other provisions of this agreement, to recommend that the Company’s
stockholders approve this Agreement and the transactions contemplated by this
Agreement (collectively, the “Recommendation”), all of which determinations and
resolutions have not been rescinded, modified or withdrawn in any way as of the
date of this Agreement. This Agreement has been duly and validly executed and
delivered by the Company and, assuming this Agreement constitutes the valid and
binding agreement of Parent and Merger Sub, constitutes the valid and binding
agreement of the Company, enforceable against the Company in accordance with its
terms, except (i) as rights to indemnify hereunder may be limited by federal or
state securities laws or the public policies embodied therein, (ii) as such
enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization or similar laws affecting the enforcement of creditors’ rights
generally, and (iii) as the remedy of specific performance and other forms of
injunctive relief may be subject to equitable defenses and to the discretion of
the court before which any proceeding therefor may be brought.

(b) Other than in connection with or in compliance with (i) the DGCL, including,
but not limited to, the filing of the Certificate of Merger (ii) the Securities
Exchange Act of 1934 (the “Exchange Act”), (iii) the Hart-Scott-Rodino
Antitrust Improvements Act of 1976 (the “HSR Act”), (iv) the Securities Act of
1933 (the “Securities Act”), (v) applicable state securities or “blue sky” Laws,
(vi) the rules and regulations of NASDAQ Global Market (“NASDAQ”), and (vii) the
approvals set forth on Section 3.3(b) of the Company Disclosure Schedule
(collectively, the “Company Approvals”), and subject to the accuracy of the
representations and warranties of Parent and Merger Sub in Section 4.9, no
authorization, consent, permit, action or approval of, or filing with, or
notification to, any United States or non-United States (including European
Union) national, state, provincial, municipal or local government, governmental,
administrative or regulatory agency, commission, court, body, entity or
authority (each, a “Governmental Entity”) is necessary, under applicable Law,
for the consummation by the Company of the transactions contemplated by this
Agreement, except for any such authorization, consent, permit, action, approval,
filing or notification the failure of which to make or obtain would not
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.

(c) The execution and delivery by the Company of this Agreement does not, and,
except as described in Section 3.3(b), the consummation of the transactions
contemplated by this Agreement and compliance with the provisions of this
Agreement will not (i) result in any violation of, or default (with or without
notice or lapse of time, or both) under, or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation or to the loss of a
benefit under any loan, guarantee of Indebtedness or credit agreement, note,
bond, mortgage, indenture, lease, agreement, contract, instrument, permit or
license agreement (collectively, “Contracts”) binding upon the Company or any of
its Subsidiaries, or to which any of them is a party or any of their respective
properties are bound, or result in the creation of any liens, claims, mortgages,
encumbrances, pledges, security interests, equities or charges of any kind
(each, a “Lien”), other than any such Lien (A) for Taxes or governmental
assessments, charges or claims

 

10



--------------------------------------------------------------------------------

of payment not yet due, being contested in good faith or for which adequate
accruals or reserves have been established, (B) which is a carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s or other similar lien
arising in the ordinary course of business, (C) which is disclosed on the most
recent consolidated balance sheet of the Company made available to Parent (or
notes thereto or securing liabilities reflected on such balance sheet) or
(D) securing indebtedness not in excess of $100,000 (each of the foregoing, a
“Permitted Lien”), upon any of the properties or assets of the Company or any of
its Subsidiaries, (ii) conflict with or result in any violation of any provision
of the certificate of incorporation or bylaws or other equivalent organizational
document, in each case as amended, of the Company or any of its Subsidiaries, or
(iii) assuming receipt of the Company Stockholder Approval, conflict with or
violate any applicable Laws, other than, in the case of clause (i), any such
violation, conflict, default, termination, cancellation, acceleration, right,
loss or Lien that would not have, individually or in the aggregate, a Company
Material Adverse Effect.

(d) Section 3.3(d) of the Company Disclosure Schedule sets forth a list of any
consent, approval, authorization or permit of, action by, registration,
declaration or filing with or notification to any person under any (i) Company
Material Contract or (ii) material lease, material sublease, material assignment
of lease or material occupancy agreement (each a “Material Lease”) to which the
Company or any of its Subsidiaries is a party which is required in connection
with the consummation of the Merger and the other transactions contemplated by
this Agreement, other than those the failure of which to obtain would not have,
individually or in the aggregate, a Company Material Adverse Effect.

SECTION 3.4 Reports and Financial Statements.

(a) The Company has filed or furnished all forms, documents and reports
(including exhibits) required to be filed or furnished by it with the Securities
and Exchange Commission (the “SEC”) since December 31, 2006 (the “Company SEC
Documents”). As of their respective dates, or, if amended, as of the date of the
last such amendment, the Company SEC Documents (i) were prepared in accordance
with the requirements of the Securities Act and the Exchange Act, as the case
may be, and the applicable rules and regulations promulgated thereunder in all
material respects, (ii) complied in all material respects with applicable Laws,
and (iii) did not contain any untrue statement of a material fact or omit to
state or incorporate by reference any material fact required to be stated or
incorporated by reference therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading. No
Subsidiary of the Company is required to file any form or report with the SEC.
The Company is in compliance in all material respects with the applicable
listing and corporate governance rules and regulations of NASDAQ.

(b) The Company has heretofore made available to Parent complete and correct
copies of all amendments and modifications that have not been filed by the
Company with the SEC to all agreements, documents and other instruments that
previously had been filed by the Company with the SEC and are currently in
effect. The Company has made available to Parent all comment letters received by
the Company from the SEC or the staff thereof since December 31, 2005 and all
responses to such comment letters filed by or on behalf of the Company. To the
Company’s knowledge, each director and executive officer of the Company has
filed with the SEC on a timely basis all statements required by Section 16(a) of
the Exchange Act and the rules and regulations thereunder since December 31,
2005, except as disclosed in the Company SEC Documents.

 

11



--------------------------------------------------------------------------------

(c) The consolidated financial statements (including all related notes and
schedules) of the Company included in the Company SEC Documents were prepared in
accordance with GAAP and complied as to form in all material respects with the
requirements of Regulation S-X of the SEC, and fairly present in all material
respects the consolidated financial position of the Company and its consolidated
Subsidiaries, as of the respective dates thereof, and the consolidated results
of their operations and their consolidated cash flows for the respective periods
then ended (subject, in the case of the unaudited statements, to normal year-end
audit adjustments and to any other adjustments described therein, including the
notes thereto) in conformity with United States GAAP (except, in the case of the
unaudited statements, as permitted by the SEC) applied on a consistent basis
during the periods involved (except as may be indicated therein or in the notes
thereto).

(d) Each of the principal executive officer of the Company and the principal
financial officer of the Company (or each former principal executive officer of
the Company and each former principal financial officer of the Company, as
applicable) has timely made all certifications required by Rule 13a-14 or 15d-14
under the Exchange Act and Sections 302 and 906 of the Sarbanes-Oxley Act of
2002 (“SOX”) with respect to the Company SEC Documents, and the statements
contained in such certifications were complete and correct on the date such
certifications were made. For purposes of this Agreement, “principal executive
officer” and “principal financial officer” shall have the meanings given to such
terms in SOX. As of September 30, 2007 and to the Company’s knowledge thereafter
it maintains disclosure controls and procedures that comply with Rule 13a-15 or
Rule 15d-15 under the Exchange Act; such controls and procedures are effective
to ensure that all material information concerning the Company and its
Subsidiaries is made known on a timely basis to the individuals responsible for
the preparation of the Company’s SEC filings. As of September 30, 2007 and to
the Company’s knowledge thereafter, as of the date of this Agreement, (i) there
are no significant deficiencies or material weaknesses in the design or
operation of internal controls over financial reporting (as defined in Rule
13a-15(f) of the Exchange Act) nor (ii) any fraud, whether or not material, that
involves management or other employees who have a significant role in the
Company’s internal controls over financial reporting.

(e) The Company maintains a standard system of accounting established and
administered in accordance with GAAP in all material respects. The Company and
its Subsidiaries maintain a system of internal accounting controls designed to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations and (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP in all material respects and to maintain asset
accountability, The Company has made available to Parent complete and correct
copies of, all material written descriptions of, and all policies, manuals and
other documents promulgating, such internal accounting controls since
December 31, 2006.

 

12



--------------------------------------------------------------------------------

(f) Since September 30, 2007, as of the date of this Agreement, the Company and
its Subsidiaries have not altered in any material respects their practices for
the payment of such accounts payable, including the timing of such payment.

(g) Since December 31, 2006, the Company has maintained a compliance hotline for
the anonymous reporting of complaints regarding accounting or auditing matters
and has not received any material complaints related to the Company’s accounting
or auditing practices nor has there been any internal investigations regarding
material accounting or revenue recognition matters.

SECTION 3.5 No Undisclosed Liabilities. Except (a) as reflected or reserved
against in the Company’s consolidated balance sheets (or the notes thereto)
included in the Company’s Quarterly Report on Form 10-Q for the quarter ended
September 30, 2007, (b) for liabilities incurred pursuant to this Agreement,
(c) for liabilities and obligations incurred in the ordinary course of business
since September 30, 2007 and (d) for liabilities or obligations which have been
discharged or paid in full in the ordinary course of business, as of the date of
this Agreement, neither the Company nor any Subsidiary of the Company has any
liabilities or obligations of any nature, whether or not accrued, contingent or
otherwise, that would be required by GAAP to be reflected on the consolidated
balance sheet of the Company and its Subsidiaries (or in the notes thereto)
other than those which would not have, individually or in the aggregate, a
Company Material Adverse Effect.

SECTION 3.6 Compliance with Law; Permits.

(a) The Company and each of its Subsidiaries are in compliance with and are not
in default under or in violation of any federal, state, local or foreign law,
statute, ordinance, rule, regulation, judgment, order, injunction, decree or
agency requirement of any Governmental Entity (collectively, “Laws” and each, a
“Law”) applicable to the Company, its Subsidiaries and their respective
businesses and activities, except where such non-compliance, default or
violation would not have, individually or in the aggregate, a Company Material
Adverse Effect. Notwithstanding anything contained in this Section 3.6(a), no
representation or warranty shall be deemed to be made in this Section 3.6(a) in
respect of the matters referenced in Section 3.4(a), or in respect of
environmental matters, which are governed by Section 3.7 hereof, Tax matters,
which are governed by Section 3.12 hereof, employee benefits matters, which are
governed by Section 3.8 hereof, or labor Law matters, which are governed by
Section 3.13 hereof.

(b) The Company and its Subsidiaries are in possession of all grants,
authorizations, licenses, permits, easements, variances, exceptions, consents,
certificates, approvals and orders of any Governmental Entity necessary for the
Company and each of its Subsidiaries to own, lease and operate their respective
properties and assets or to carry on their respective businesses as they are now
being conducted (the “Company Permits”), except where the failure to have any of
the Company Permits would not have, individually or in the aggregate, a Company
Material Adverse Effect. All Company Permits are in full force and effect, and
no suspension or cancellation of any of the Company Permits is pending or, to
the knowledge of the Company, threatened, except where the failure to be in full
force and effect or where the suspension or cancellation would not have,
individually or in the aggregate, a Company Material Adverse Effect. Neither the
Company nor any Subsidiary holds or is required to hold any security clearance
issued by a Governmental Entity or is required to be a party to any special
security arrangement with a Governmental Entity to conduct any material portion
of its business.

 

13



--------------------------------------------------------------------------------

SECTION 3.7 Environmental Laws and Regulations.

(a) Except as would not, individually or in the aggregate, have a Company
Material Adverse Effect, (i) the Company and its Subsidiaries have conducted
their respective businesses in compliance with all applicable Environmental
Laws, (ii) to the knowledge of the Company, none of the properties owned, leased
or operated by the Company or any of its Subsidiaries contains any Hazardous
Substance as a result of any activity of the Company or any of its Subsidiaries
in amounts exceeding the levels permitted by applicable Environmental Laws,
(iii) since September 30, 2007, neither the Company nor any of its Subsidiaries
has received any notices, demand letters or requests for information from any
federal, state, local or foreign Governmental Entity indicating that the Company
or any of its Subsidiaries may be in violation of, or liable under, any
Environmental Law in connection with the ownership or operation of their
respective businesses or any of their respective properties or assets, (iv) to
the knowledge of the Company, no Hazardous Substance has been disposed of,
released or transported in violation of any applicable Environmental Law, or in
a manner giving rise to any liability under Environmental Law, from any
properties presently or formerly owned, leased or operated by the Company or any
of its Subsidiaries as a result of any activity of the Company or any of its
Subsidiaries during the time such properties were owned, leased or operated by
the Company or any of its Subsidiaries and (v) neither the Company, its
Subsidiaries nor any of their respective properties are subject to any
liabilities relating to any suit, settlement, court order, administrative order,
regulatory requirement, judgment or written claim asserted or arising under any
Environmental Law. It is agreed and understood that no representation or
warranty is made in respect of environmental matters in any Section of this
Agreement other than this Section 3.7. The Company has made available to Parent
true and complete copies of all material environmental records, reports,
notifications, certificates of need, permits, engineering studies, and
environmental studies or assessments, in each case as requested by Parent and in
the Company’s possession.

(b) As used herein, “Environmental Law” means any Law relating to (x) the
protection, preservation or restoration of the environment (including air, water
vapor, surface water, groundwater, drinking water supply, surface land,
subsurface land, plant and animal life or any other natural resource), or
(y) the exposure to, or the use, storage, recycling, treatment, generation,
transportation, processing, handling, labeling, production, release or disposal
of Hazardous Substances.

(c) As used herein, “Hazardous Substance” means any substance presently listed,
defined, designated or classified as hazardous, toxic, radioactive, or
dangerous, or otherwise regulated, under any Environmental Law. Hazardous
Substance includes any substance to which exposure is regulated by any
Governmental Entity or any Environmental Law including any toxic waste,
pollutant, contaminant, hazardous substance (including toxic mold), toxic
substance, hazardous waste, special waste, industrial substance or petroleum or
any derivative or byproduct thereof, radon, radioactive material, asbestos, or
asbestos-containing material, urea formaldehyde, foam insulation or
polychlorinated biphenyls.

 

14



--------------------------------------------------------------------------------

SECTION 3.8 Employee Benefit Plans.

(a) Section 3.8(a) of the Company Disclosure Schedule sets forth a true and
complete list of each material employee or director benefit plan, arrangement or
agreement, whether or not written, including, without limitation, any employee
welfare benefit plan within the meaning of Section 3(1) of the Employee
Retirement Income Security Act of 1974 (“ERISA”) (whether or not such plan is
subject to ERISA), any employee pension benefit plan within the meaning of
Section 3(2) of ERISA (whether or not such plan is subject to ERISA) and any
material bonus, incentive, deferred compensation, vacation, stock purchase,
stock option or other equity-based plan or arrangement, severance, employment,
change of control or fringe benefit plan, program or agreement (the “Company
Benefit Plans”) that is or has been sponsored, maintained or contributed to by
the Company or any of its Subsidiaries.

(b) The Company has made available to Parent true and complete copies of each of
the Company Benefit Plans and material related documents, including, but not
limited to, (i) each writing constituting a part of such Company Benefit Plan,
including all amendments thereto; (ii) the three most recent Annual Reports
(Form 5500 Series) and accompanying schedules, if any; and (iii) for any Company
Benefit Plan intended to be a tax-qualified retirement plan, the most recent
determination letter from the IRS (if applicable) for such Company Benefit Plan,
or if the Company Benefit Plan is maintained under a pre-approved prototype
plan, the IRS opinion letter ruling on the prototype plan.

(c) (i) Each of the Company Benefit Plans has been operated and administered in
all material respects in compliance with applicable Laws, including, but not
limited to, ERISA, the Code and in each case the regulations thereunder;
(ii) each of the Company Benefit Plans intended to be “qualified” within the
meaning of Section 401(a) of the Code is so qualified, and to the knowledge of
the Company there are no existing circumstances or any events that have occurred
that could reasonably be expected to adversely affect the qualified status of
any such plan that would, individually or in the aggregate, result in any
material liability for the Company and its Subsidiaries taken as a whole;
(iii) no Company Benefit Plan is subject to Title IV or Section 302 of ERISA or
Section 412 or 4971 of the Code; (iv) no Company Benefit Plan provides benefits,
including, without limitation, death or medical benefits (whether or not
insured), with respect to current or former employees or directors of the
Company or its Subsidiaries beyond their retirement or other termination of
service, other than (A) coverage mandated by applicable Law or (B) death
benefits or retirement benefits under any “employee pension benefit plan” (as
such term is defined in Section 3(2) of ERISA); (v) no material liability under
Title IV of ERISA has been incurred by the Company, its Subsidiaries or any
ERISA Affiliate of the Company that has not been satisfied in full, and, to the
knowledge of the Company, no condition exists that presents a material risk to
the Company, its Subsidiaries or any ERISA Affiliate of the Company of incurring
a liability thereunder; (vi) no Company Benefit Plan is a “multiemployer pension
plan” (as such term is defined in Section 3(37) of ERISA) or a plan that has two
or more contributing sponsors, at least two of whom are not under common
control, within the meaning of Section 4063 of ERISA; (vii) all material
contributions

 

15



--------------------------------------------------------------------------------

or other amounts payable by the Company or its Subsidiaries with respect to each
Company Benefit Plan in respect of current or prior plan years have been paid or
accrued in accordance with GAAP; (viii) neither the Company nor its Subsidiaries
has engaged in a transaction in connection with which the Company or its
Subsidiaries reasonably could be subject to either a material civil penalty
assessed pursuant to Section 409 or 502(i) of ERISA or a material tax imposed
pursuant to Section 4975 or 4976 of the Code; and (ix) there are no pending, or
to the knowledge of the Company, threatened or anticipated claims (other than
routine claims for benefits) by, on behalf of or against any of the Company
Benefit Plans, administrators or trustees under such plans or any trusts related
thereto which could individually or in the aggregate reasonably be expected to
result in any material liability of the Company and its Subsidiaries taken as a
whole. “ERISA Affiliate” means, with respect to any entity, trade or business,
any other entity, trade or business that is a member of a group described in
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b)(1) of ERISA that
includes the first entity, trade or business, or that is a member of the same
“controlled group” as the first entity, trade or business pursuant to
Section 4001(a)(14) of ERISA.

(d) Except as set forth in Section 3.8(d) of the Company Disclosure Schedule,
neither the execution, delivery, performance of this Agreement nor the
consummation of the transactions contemplated by this Agreement (either alone or
in conjunction with any other event) will (i) result in any material payment
(including, without limitation, severance, unemployment compensation and
forgiveness of Indebtedness or otherwise) becoming due to any director or any
employee of the Company or any of its Subsidiaries from the Company or any of
its Subsidiaries under any Company Benefit Plan or otherwise, (ii) materially
increase any benefits otherwise payable under any Company Benefit Plan,
(iii) result in any acceleration of any material benefits or the time of payment
or vesting of any such benefits, (iv) require the funding of any such benefits
or (v) limit the ability to amend or terminate any Company Benefit Plan or
related trust.

SECTION 3.9 Absence of Certain Changes or Events. Since September 30, 2007,
(i) the businesses of the Company and its Subsidiaries have been conducted, in
all material respects, in the ordinary course of business consistent with past
practice, (ii) there has not been any event, development or state of
circumstances that has had, individually or in the aggregate, a Company Material
Adverse Effect, and (iii) none of the Company or any Subsidiary has taken any
action that, if taken after the date of this Agreement, would constitute a
breach of any of the covenants set forth in Section 5.1.

SECTION 3.10 Investigations; Litigation. (a) There is no investigation or review
pending (or, to the knowledge of the Company, threatened in writing) by any
Governmental Entity with respect to the Company or any of its Subsidiaries and
(b) there are no actions, suits, inquiries, investigations, arbitration,
mediation or proceedings pending (or, to the knowledge of the Company,
threatened) against or affecting the Company or any of its Subsidiaries, or any
of their respective properties at law or in equity before, and there are no
orders, judgments or decrees of, or before, any Governmental Entity in each case
of clause (a) or (b), which would be reasonably likely, individually or in the
aggregate, to exceed $100,000.

 

16



--------------------------------------------------------------------------------

SECTION 3.11 Proxy Statement; Other Information. None of the information
provided by the Company or its Representatives to be included in the Proxy
Statement will (i) at the time of the mailing of the Proxy Statement or any
amendments or supplements thereto and (ii) at the time of the Company Meeting,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The Proxy Statement, as to information supplied by the Company, will
comply as to form in all material respects with the provisions of the Exchange
Act and the rules and regulations thereunder, the rules of NASDAQ, and
applicable Laws. The letter to stockholders, notice of meeting, proxy statement
and forms of proxy to be distributed to stockholders in connection with the
Merger to be filed with the SEC are collectively referred to herein as the
“Proxy Statement.” Notwithstanding the foregoing, the Company makes no
representation or warranty with respect to the information supplied by Parent or
Merger Sub or any of their respective Representatives that is contained or
incorporated by reference in the Proxy Statement.

SECTION 3.12 Tax Matters.

(a) Except as would not be reasonably likely, individually or in the aggregate,
to exceed $100,000, (i) The Company and each of its Subsidiaries have prepared
and timely filed (taking into account any extension of time within which to
file) all Tax Returns required to be filed by any of them and all such filed Tax
Returns are complete and accurate, (ii) the Company and each of its Subsidiaries
have paid all Taxes that are required to be paid by any of them, (iii) there are
not pending or, to the knowledge of the Company, threatened in writing, any
audits, examinations, investigations, actions, suits, claims or other
proceedings in respect of Taxes nor has any deficiency for any Tax been assessed
by any Governmental Entity in writing against the Company or any of its
Subsidiaries, (iv) neither the Company nor any of its Subsidiaries has made any
compensatory payments or has been or is a party to any compensatory agreement,
contract, arrangement, or plan that provides for compensatory payments that were
not deductible or could reasonably be expected to be nondeductible under Code
Section 162(m), (v) all Taxes required to be withheld by the Company and its
Subsidiaries have been withheld and paid over to the appropriate Tax authority,
(vi) the Company has not been a “controlled corporation” or a “distributing
corporation” in any distribution occurring since January 1, 2006 that was
intended to be governed by Section 355 of the Code, (vii) neither the Company
nor any of its Subsidiaries has entered into any transaction defined under
Sections 1.6011-4(b)(2), -4(b)(3) or -4(b)(4) of the Treasury Regulations
promulgated under the Code, (viii) the Company is not the beneficiary of any
extension of time within which to file any material Tax Return, (ix) to the
Company’s knowledge there are no liens for Taxes (other than Taxes not yet due
and payable) upon any of the material assets of the Company, (x) the Company has
not been a member of an affiliated group filing a consolidated federal income
Tax Return (other than a group the common parent of which was the Company), and
does not have any liability for the Taxes of any person (other than the Company)
under Section 1.1502-6 of the Treasury Regulations (or any similar provision of
state, local, or foreign law), as a transferee or successor, by contract, or
otherwise, and (xi) the Company is not a party to or bound by any tax allocation
or sharing agreement.

(b) The Company has delivered to Parent correct and complete copies of all
federal income Tax Returns, examination reports, and statements of deficiencies
assessed against, or agreed to by the Company since January 1, 2004.

 

17



--------------------------------------------------------------------------------

(c) As used in this Agreement, (i) “Taxes” means any and all domestic or
foreign, federal, state, local or other taxes of any kind (together with any and
all interest, penalties, additions to tax and additional amounts imposed with
respect thereto) imposed by any Governmental Entity, including taxes on or with
respect to income, windfall or other profits, gross receipts, property, sales,
use, capital stock, payroll, employment, unemployment, social security, workers’
compensation or net worth, and taxes in the nature of excise, withholding, ad
valorem or value added, and (ii) “Tax Return” means any return, report or
similar filing (including the attached schedules) required to be filed with
respect to Taxes, including any information return or declaration of estimated
Taxes.

SECTION 3.13 Labor Matters.

(a) Neither the Company nor any of its Subsidiaries is a party to, or bound by,
any collective bargaining agreement, contract or other agreement or
understanding with a labor union or labor organization. To the Company’s
knowledge, there are no labor unions or other organizations attempting to
represent any employees of the Company or any of its Subsidiaries. There are no
pending material representation petitions involving either the Company or any of
its Subsidiaries before the National Labor Relations Board or any state labor
board, except in each case that would not, individually or in the aggregate, be
material to the Company and its Subsidiaries taken as a whole. Neither the
Company nor any of its Subsidiaries is subject to any material unfair labor
practice charge or complaint, dispute, strike or work stoppage. To the knowledge
of the Company, there are no material organizational efforts with respect to the
formation of a collective bargaining unit presently being made or threatened
involving employees of the Company or any of its Subsidiaries.

(b) The Company and each of its Subsidiaries are in compliance, in all material
respects, with all employment agreements, consulting and other service
contracts, written employee or human resources personnel policies (to the extent
they contain enforceable obligations), handbooks or manuals, and severance or
separation agreements. The Company and each of its Subsidiaries are in
compliance in all material respects with applicable Laws related to employment,
employment practices, wages, hours and other terms and conditions of employment.
As of the date of this Agreement, neither the Company nor any of its
Subsidiaries has a material labor or employment dispute currently subject to any
grievance procedure, arbitration or litigation, or to the knowledge of the
Company, threatened against it.

(c) To the knowledge of the Company, substantially all current employees of the
Company and its Subsidiaries have entered into a confidentiality and assignment
of inventions agreement with the Company, a form of which has previously been
made available to Parent. To the knowledge of the Company, no employee of the
Company or any Subsidiary is in violation of any term of any patent disclosure
agreement, non-competition agreement, or any restrictive covenant to a former
employer relating to the right of any such employee to be employed by the
Company or any Subsidiary because of the nature of the business conducted or
presently proposed to be conducted by the Company or any Subsidiary or to the
use of trade secrets or proprietary information of others, the consequences of
which would have a Company Material Adverse Effect. To the knowledge of the
Company, as of the date of this Agreement, no significant group of employees or
material number of employees of the Company has threatened to terminate
employment with the Company.

 

18



--------------------------------------------------------------------------------

SECTION 3.14 Intellectual Property.

(a) Section 3.14(a) of the Company Disclosure Schedule sets forth a true and
complete list of (i) all registered U.S. and foreign patents and patent
applications, (ii) all registered U.S. and foreign trademarks, service marks and
trade names in all countries of the world, (iii) all U.S. and foreign copyright
registrations and applications for registration of copyrights and (iv) all
registered internet domain names and applications for registration of internet
domain names, in each case, that are owned or controlled (in the sense of having
the exclusive right to license others) by the Company or any Subsidiary
(collectively, the “Company Registered Intellectual Property”).

(b) Section 3.14(b) of the Company Disclosure Schedule sets forth a list of all
Licenses relating to patents, patent applications, inventions, know-how,
technology, or the like that are material to the conduct of the business of the
Company and the Subsidiaries as currently conducted and a list of all Licenses
relating to trademarks, service marks, trade names, copyrights, domain names,
Software and other Intellectual Property that are material to the conduct of the
business of the Company and the Subsidiaries as currently conducted, in each
case, to which the Company or a Subsidiary is a party, other than
(i) nondisclosure agreements entered into in the ordinary course of business,
(ii) licenses of commercially available, off-the-shelf or shrink-wrap computer
software having a value of less than $150,000, and (iii) agreements entered into
with the Company’s customers or prospective customers that do not materially
differ from Company’s standard form agreements attached to Section 3.14(b) of
the Company Disclosure Schedule. “Licenses” mean (i) licenses of Intellectual
Property by the Company or a Subsidiary to third parties, (ii) licenses of
Intellectual Property by third parties to the Company or a Subsidiary, and
(iii) agreements between the Company or a Subsidiary and third parties relating
to the development or use of Intellectual Property.

(c) Except as would not have, individually or in the aggregate, a Company
Material Adverse Effect, the Company or its Subsidiaries own, or are licensed or
otherwise possess legally enforceable rights to use, free and clear of all Liens
(other than Permitted Liens), intellectual property of any type, registered or
unregistered and however denominated, including all material trademarks, service
marks, trade names, and other brand or source identifiers, together with the
goodwill associated therewith, copyrights, copyrightable works, mask works,
patents, patent applications and invention registrations, know-how, trade
secrets and other confidential and proprietary information, including
registrations and applications for registration of any of the foregoing, and
rights to sue and other choices of action arising from any of the foregoing
(collectively, the “Intellectual Property”), as such Intellectual Property is
used in their respective businesses as currently conducted. Except as would not
have, individually or in the aggregate, a Company Material Adverse Effect,
(i) there are no pending or, to the knowledge of the Company, threatened claims
by any person alleging infringement, dilution, or misappropriation by the
Company or any of its Subsidiaries for their use of the Intellectual Property of
the Company or any of its Subsidiaries, (ii) to the knowledge of the Company,
the conduct of the business of the Company and its Subsidiaries does not
infringe any intellectual

 

19



--------------------------------------------------------------------------------

property rights of any person, and neither the Company nor any of its
Subsidiaries has received an “invitation to license” or other communication from
any third party asserting that the Company or any of its Subsidiaries is or will
be obligated to take a license under any Intellectual Property owned by any
third party in order to continue to conduct their respective businesses as they
are currently conducted, (iii) neither the Company nor any of its Subsidiaries
has made any claim of a violation or infringement by others of its rights to or
in connection with the Intellectual Property of the Company or any of its
Subsidiaries, (iv) to the knowledge of the Company, no person is infringing,
diluting, or misappropriating any Intellectual Property of the Company or any of
its Subsidiaries, (v) the execution and delivery of this Agreement and the
consummation of the transactions contemplated by this Agreement shall not result
in the loss or reduction in scope of Intellectual Property rights owned by or
licensed to the Company or any of its Subsidiaries, whether by termination or
expiration of such license, the performance of such license pursuant to its
terms, or other means. The Company and its Subsidiaries have taken commercially
reasonable actions in accordance with normal industry practice required to
maintain the confidentiality of their trade secrets and material confidential
Intellectual Property and to protect, preserve, and maintain the validity and
effectiveness of its Intellectual Property, including, but not limited to,
paying all applicable fees related to the registration, maintenance, and renewal
of such owned Intellectual Property. To the knowledge of the Company, the
Company Registered Intellectual Property that is issued or registered is valid
and enforceable, and has not been adjudged invalid or unenforceable in whole or
in part.

(d) To the knowledge of the Company, each License of material Company
Intellectual Property is valid and enforceable, is binding on all parties to
such License, and is in full force and effect in all material respects. None of
the Company, any Subsidiary or, to the knowledge of the Company, any other party
to any License of material Company Intellectual Property is in material breach
thereof or default thereunder.

(e) The Merger, including the assignment by operation of Law or otherwise of any
License or Material Contract to the Surviving Corporation, will not result in:
(i) Parent or any subsidiary of Parent (other than the Company and its
Subsidiaries, but only to the extent existing prior to this Agreement) being
bound by any non-compete or other material restriction on the operation of any
business of Parent or any subsidiary of Parent, or (ii) Parent or any subsidiary
of Parent (other than the Company and its Subsidiaries, but only to the extent
existing prior to this Agreement) granting any rights or licenses to any
Intellectual Property of Parent or any subsidiary of Parent (including a
covenant not to sue).

(f) Section 3.14(f) of the Company Disclosure Schedule sets forth a true and
complete list of all Company computer software, programs and databases in any
form, including Internet web sites, web content and links, all versions,
updates, corrections, enhancements, and modifications thereof, and all related
documentation that are material to the conduct of material business of the
Company and the Subsidiaries as currently conducted (“Software”). To the
Company’s knowledge, as of the date of this Agreement, the Software, systems,
servers, computers, hardware, firmware, middleware, networks, data
communications lines, routers, hubs, switches and all other information
technology equipment, and all associated documentation, used by the Company or
its Subsidiaries in the operation of their material business (the “Company IT
Assets”) are adequate for, and operate and perform in all material

 

20



--------------------------------------------------------------------------------

respects as required in connection with, the operation of the material business
of the Company and its Subsidiaries as currently conducted. Except as would not
be material to the business of the Company and the Subsidiaries as currently
conducted, the Company IT Assets as of the date of this Agreement, have not
materially malfunctioned or failed within the past three (3) years and to the
knowledge of the Company do not contain any viruses, worms, Trojan horses, bugs,
faults or other devices, errors, contaminants or effects that (i) significantly
disrupt or adversely affect the functionality of any Company IT Assets or other
Software or systems, except as disclosed in their documentation, or (ii) enable
or assist any person to access without authorization any Company IT Assets.

SECTION 3.15 Real Property; Title to Assets.

(a) Section 3.15(a) of the Company Disclosure Schedule contains a list of the
addresses of all real property currently or to the knowledge of the Company
formerly owned by the Company or any Subsidiary of the Company (the “Owned Real
Properties”). Except as would not have, individually or in the aggregate, a
Company Material Adverse Effect, the Company or a Subsidiary of the Company has
good and valid title in fee simple to each of the currently Owned Real
Properties free and clear of all leases, tenancies, options to purchase or
lease, rights of first refusal, claims, liens, charges, security interests or
encumbrances of any nature whatsoever (collectively, “Property Encumbrances”),
except (A) leases to a Subsidiary of the Company that the Company or a
Subsidiary of the Company may freely amend or terminate without the consent of
any other person, (B) statutory liens securing payments not yet due,
(C) Property Encumbrances that do not affect the continued use of the property
for the purposes for which the property is currently being used, (D) mortgages,
or deeds of trust, security interest or other encumbrances on title related to
Indebtedness reflected on the consolidated financial statements of the Company,
and (E) Permitted Liens.

(b) Section 3.15(b) of the Company Disclosure Schedule contains a list of all
leases, with reference to the addresses for all real property currently or to
the knowledge of the Company formerly leased to the Company or any Subsidiary of
the Company (the “Leased Real Properties”, and together with the Owned Real
Properties, the “Real Properties”). Except as would not have, individually or in
the aggregate, a Company Material Adverse Effect, (i) the Company or a
Subsidiary of the Company has good leasehold title with respect to each of the
currently Leased Real Properties, subject only to (A) subleases to a Subsidiary
of the Company that the Company or a Subsidiary of the Company may freely amend
or terminate without the consent of any other person, (B) statutory liens
securing payments not yet due, (C) Property Encumbrances that do not affect the
continued use of the property for the purposes for which the property is
currently being used, (D) mortgages, or deeds of trust, security interest or
other encumbrances on title related to Indebtedness reflected on the
consolidated financial statements of the Company, and (E) Permitted Liens;
(ii) each lease of the currently Leased Real Properties is in full force and
effect and is legal, valid and binding in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
Laws, now or hereafter in effect, and principles of equity affecting creditors’
rights and remedies generally; and (iii) there is not, under any of such leases,
any existing default or event of default (or event which, with notice or lapse
of time, or both, would constitute a default) by the Company or any

Subsidiary or, to the Company’s knowledge, by the other party to such lease, or
person in the chain of title to such leased premises.

 

21



--------------------------------------------------------------------------------

(c) Except as would not have a Company Material Adverse Effect, there are no
contractual or legal restrictions that preclude or restrict the ability to use
any real property leased by the Company or any Subsidiary for the purposes for
which it is currently being used.

(d) Except as would not have a Company Material Adverse Effect, each of the
Company and the Subsidiaries has good and valid title to, or, in the case of
leased properties and assets, valid leasehold or subleasehold interests in, all
of its tangible properties and assets, real, personal and mixed, used or held
for use in its business free and clear of all mortgages, pledges, liens,
security interests, conditional and installment sale agreements, encumbrances,
charges or other claims of third parties of any kind, including, without
limitation, any easement, right of way or other encumbrance to title, or any
option, right of first refusal, or right of first offer, except for such
imperfections of title, if any, that do not materially interfere with the use of
the subject property.

SECTION 3.16 Material Contracts.

(a) Except for this Agreement, the Company Benefit Plans or as filed with the
SEC, as of the date of this Agreement, neither the Company nor any of its
Subsidiaries is a party to or bound by any Contract

(i) constituting a “material contract” (as such term is defined in
Item 601(b)(10) of Regulation S-K of the SEC);

(ii) containing covenants binding upon the Company or any of its affiliates that
materially restricts the ability of the Company or any of its affiliates (or
which, following the consummation of the Merger, could materially restrict the
ability of the Surviving Corporation or its affiliates) to compete in any
business that is material to the Company and its affiliates, taken as a whole,
as of the date of this Agreement, or that restricts the ability of the Company
or any of its affiliates (or which, following the consummation of the Merger,
would restrict the ability of the Surviving Corporation or its affiliates) to
compete with any person or in any geographic area;

(iii) relating to the lease or license of any material asset, including material
Intellectual Property;

(iv) that would prevent, materially delay or materially impede the Company’s
ability to consummate the Merger or the other transactions contemplated by this
Agreement

(v) that contemplates an exchange of consideration with a value of more than
$150,000, in the aggregate, over the term of such contract or agreement, other
than contracts or agreements made in the ordinary course of business;

(vi) evidencing Indebtedness for borrowed money in excess of $50,000;

 

22



--------------------------------------------------------------------------------

(vii) relating to joint venture, partnership, and business acquisition or
divestiture agreements;

(viii) relating to issuances of securities of the Company or any Subsidiary,
other than agreements relating to the issuance of awards under the Company Stock
Plans;

(ix) obligating the Company or any Subsidiary to indemnify any third party for
amounts that could be material to the Company other than agreements made in the
ordinary course of business;

(x) relating to, distributor, manufacturer’s representative, sales promotion,
market research, marketing consulting and advertising contracts and agreements
to which the Company or any Subsidiary is a party or any other contract that
compensates any person based on any sales by the Company or a Subsidiary in an
amount exceeding $100,000 individually except in the case of distributors and
manufacturer’s representatives which shall have no dollar threshold;

(xi) with other consultants (excluding contracts for employment or service),
including any contracts involving the payment of royalties or other amounts
calculated based upon the revenues or income of the Company or any Subsidiary or
income or revenues related to any product of the Company or any Subsidiary to
which the Company or any Subsidiary is a party;

(xii) whereby the Company or any Subsidiary receives economic incentives, Tax
abatements, Tax holiday or other Tax or economic benefits from any Governmental
Entity in excess of $50,000; or

(xiii) with any Governmental Entity to which the Company or any Subsidiary is a
party in excess of $50,000;

(all contracts of the type described in this Section 3.16(a), together with all
Material Leases, all material employment agreements and the Company Benefit
Plans, being referred to herein as “Company Material Contracts”).

(b) Each Company Material Contract is a legal, valid and binding agreement
except to the extent they have previously expired in accordance with their
terms, or except as would not, individually or in the aggregate, have a Company
Material Adverse Effect. Neither the Company nor any Subsidiary of the Company
is in breach of or default under the terms of any Company Material Contract
where such breach or default would have, individually or in the aggregate, a
Company Material Adverse Effect. To the knowledge of the Company, no other party
to any Company Material Contract is in breach of default under the terms of any
Company Material Contract where such breach or default would have, individually
or in the aggregate, a Company Material Adverse Effect. The Company has made
available to Parent true and complete copies of all Company Material Contracts
except as filed with the SEC, including any amendments thereto.

SECTION 3.17 Finders or Brokers. Except for the Advisor (as defined below),
neither the Company nor any of its Subsidiaries has employed any investment
banker, broker or finder in connection with the transactions contemplated by
this Agreement who is entitled to any fee or any commission in connection with
or upon consummation of the Merger.

 

23



--------------------------------------------------------------------------------

SECTION 3.18 Insurance. The Company and its Subsidiaries own or hold policies of
insurance, or are self-insured, in amounts providing reasonably adequate
coverage against all risks customarily insured against by companies and
subsidiaries in similar lines of business as the Company, its Subsidiaries, and
in amounts sufficient to comply with all Material Contracts to which the Company
or its Subsidiaries are parties or are otherwise bound. The annual premium
amount of the current policies of directors’ and officers’ liability insurance
and fiduciary liability insurance maintained by the Company and its Subsidiaries
is set forth on Section 3.18 of the Company Disclosure Schedule.

SECTION 3.19 Takeover Statutes. Assuming the accuracy of the representations and
warranties of Parent and Merger Sub set forth in Section 4.9, no “fair price”,
“moratorium”, “control share acquisition”, “business combination” or other
similar anti-takeover statute or regulation enacted under state or federal laws
in the United States applicable to the Company is applicable to the Merger or
the other transactions contemplated by this Agreement.

SECTION 3.20 Affiliate Transactions. There are no material transactions,
agreements, arrangements or understandings between (i) the Company or any of its
Subsidiaries, on the one hand, and (ii) any other person, on the other hand, of
the type that would be required to be disclosed under Item 404 of Regulation S-K
under the Securities Act which have not been disclosed prior to the date of this
Agreement (such transactions referred to herein as “Affiliate Transactions”).

SECTION 3.21 Opinion of Financial Advisor. The Board has received the opinion of
Thomas Weisel Partners LLC (the “Advisor”) dated the date of this Agreement, to
the effect that, as of such date, the Merger Consideration to be received by the
holders of the Company Common Stock is fair to such holders from a financial
point of view.

SECTION 3.22 Required Vote of the Company Stockholders. Subject to the accuracy
of the representations and warranties of Parent and Merger Sub in Section 4.9,
the affirmative vote of the holders of a majority of the outstanding shares of
Company Common Stock on the record date of the Company Meeting, voting together
as a single class, is the only vote of holders of securities of the Company
which is required to approve this Agreement and the Merger (the “Company
Stockholder Approval”).

SECTION 3.23. Customers. Section 3.23 of the Company Disclosure Schedule sets
forth a true and complete list of the Company’s top ten customers for the period
ended December 31, 2007. As of the date of this Agreement, no customer that
accounted for more than five percent of the Company’s consolidated revenues
during the 2007 calendar year, (a) has cancelled or otherwise terminated any
master purchase contract with the Company or any Subsidiary prior to the
expiration of the contract term, (b) has returned, or threatened to return, a
substantial amount of any of the products, equipment, goods and services
purchased from the Company or any Subsidiary in excess of $50,000, or (c) to the
Company’s knowledge, has threatened, or notified the Company of its intention,
to cancel or otherwise terminate its relationship with the Company

 

24



--------------------------------------------------------------------------------

or its Subsidiaries or to reduce substantially its purchase from or sale to the
Company or any Subsidiary of any products, equipment, goods or services. To the
Company’s knowledge, since January 1, 2007 neither the Company nor any
Subsidiary has (i) breached, in any material respect, any agreement with or
(ii) engaged in any fraudulent conduct with respect to, any such customer of the
Company or a Subsidiary.

SECTION 3.24. Disclaimer of Other Representations and Warranties. The Company
does not make, and has not made, any representations or warranties in connection
with the Merger and the transactions contemplated hereby other than those
expressly set forth herein, including those items set forth in the Company
Disclosure Schedule or incorporated herein by reference. For the avoidance of
doubt, notwithstanding the fact that Parent and Merger Sub and their
representatives have been afforded the opportunity, prior to the date hereof, to
ask questions of, and receive answers from the Company and its management, it is
understood that any responses from or other information provided by the Company,
or its management, including, but not limited to any data, financial information
or any memoranda or other materials of any nature whatsoever or any
presentations are not and shall not be deemed to be or to include
representations and warranties of the Company except as otherwise set forth
herein or in the Company Disclosure Schedule.

SECTION 3.25. Certain Business Practices. None of the Company, any Subsidiary
or, to the Company’s knowledge, any directors or officers, agents or employees
of the Company or any Subsidiary, has (a) used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
political activity; (b) made any unlawful payment to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns or violated any provision of the Foreign Corrupt Practices Act of
1977; or (c) made any payment in the nature of criminal bribery.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

Except as disclosed in the disclosure schedule delivered by Parent to the
Company immediately prior to the execution of this Agreement (the “Parent
Disclosure Schedule”), Parent and Merger Sub represent and warrant to the
Company as follows:

SECTION 4.1 Qualification; Organization, Subsidiaries, etc. Each of Parent and
Merger Sub is a corporation duly organized, validly existing and in good
standing under the Laws of its respective jurisdiction of incorporation and has
all requisite corporate power and authority to own, lease and operate its
properties and assets and to carry on its business as presently conducted and is
qualified to do business and is in good standing as a foreign corporation in
each jurisdiction where the ownership, leasing or operation of its assets or
properties or conduct of its business requires such qualification, except where
the failure to be so organized, validly existing, qualified or in good standing,
or to have such power or authority, would not, individually or in the aggregate,
prevent or materially delay or materially impair the ability of Parent or Merger
Sub to consummate the Merger and the other transactions contemplated by this
Agreement (a “Parent Material Adverse Effect”). Parent has made available to the
Company prior to the date of this Agreement a true and complete copy of the

 

25



--------------------------------------------------------------------------------

certificate of incorporation and bylaws or other equivalent organizational
documents of Parent and Merger Sub, each as amended through the date of this
Agreement. The certificate of incorporation and bylaws or similar organizational
documents of Parent and Merger Sub are in full force and effect, except as would
not have, individually or in the aggregate, a Parent Material Adverse Effect.
Neither Parent nor Merger Sub is in violation of any provisions of its
certificate of incorporation or bylaws or similar organizational documents,
other than such violations as would not have, individually or in the aggregate,
a Parent Material Adverse Effect.

SECTION 4.2 Corporate Authority Relative to This Agreement; No Violation.

(a) Each of Parent and Merger Sub has all requisite corporate power and
authority to enter into this Agreement and to consummate the transactions
contemplated by this Agreement. The execution and delivery of this Agreement and
the consummation of the transactions contemplated by this Agreement have been
duly and validly authorized by the Boards of Directors of Parent and Merger Sub
and by Parent, as the sole stockholder of Merger Sub, and, except for the filing
of the Certificate of Merger with the Secretary of State of the State of
Delaware, no other corporate proceedings on the part of Parent or Merger Sub are
necessary to authorize this Agreement or the consummation of the transactions
contemplated by this Agreement. This Agreement has been duly and validly
executed and delivered by Parent and Merger Sub and, assuming this Agreement
constitutes the valid and binding agreements of the Company, this Agreement
constitutes the valid and binding agreement of Parent and Merger Sub,
enforceable against each of Parent and Merger Sub in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar Laws, now or hereafter in effect, and principles of equity
affecting creditors’ rights and remedies generally.

(b) Other than in connection with or in compliance with (i) the provisions of
the DGCL, (ii) the Securities Act, the Exchange Act, state securities, takeover
and “blue sky” laws and (iii) the HSR Act (collectively, the “Parent
Approvals”), no authorization, consent, permit, action or approval of, or filing
with, or notification to, any Governmental Entity is necessary for the
consummation by Parent or Merger Sub of the transactions contemplated by this
Agreement, except for any such authorization, consent, permit, action, approval,
filing or notification the failure of which to make or obtain would not
individually or in the aggregate, reasonably be expected to have a Parent
Material Adverse Effect.

(c) The execution and delivery by Parent and Merger Sub of this Agreement does
not, and, except as described in Section 4.2(b), the consummation of the
transactions contemplated by this Agreement and compliance with the provisions
of this Agreement will not (i) result in any violation of, or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, amendment, cancellation or acceleration of any material obligation
or to the loss of a material benefit under any loan, guarantee of Indebtedness
or credit agreement, note, bond, mortgage, indenture, lease, agreement,
contract, instrument, permit or license agreement binding upon Parent or any of
its Subsidiaries, or to which any of them is a party or any of their respective
properties are bound, or result in the creation of any Lien (other than
Permitted Liens) upon any of the properties or assets of Parent or any of its
Subsidiaries, (ii) conflict with or result in any violation of any provision of
the certificate of incorporation or bylaws or other equivalent organizational
document, in each case as amended, of Parent or any of its Subsidiaries or

 

26



--------------------------------------------------------------------------------

(iii) assuming that all consents, approvals and other authorizations described
in Section 3.3(b) have been obtained and that all filings and other actions
described in Section 3.3(b) have been made or taken, conflict with or violate
any applicable Laws, other than, in the case of clauses (i), (ii) and (iii), any
such violation, conflict, default, termination, cancellation, acceleration,
right, loss or Lien that would not have, individually or in the aggregate, a
Parent Material Adverse Effect.

SECTION 4.3 Investigations; Litigation. There is no investigation or review
pending (or, to the knowledge of Parent, threatened) by any Governmental Entity
with respect to Parent or any of its Subsidiaries which would have, individually
or in the aggregate, a Parent Material Adverse Effect, and there are no actions,
suits, inquiries, investigations or proceedings pending (or, to Parent’s
knowledge, threatened) against or affecting Parent or its Subsidiaries, or any
of their respective properties at law or in equity before, and there are no
orders, judgments or decrees of, or before, any Governmental Entity, in each
case, which would have, individually or in the aggregate, a Parent Material
Adverse Effect.

SECTION 4.4 Proxy Statement; Other Information. None of the information provided
by Parent or its Subsidiaries to be included in the Proxy Statement will (i) at
the time of the mailing of the Proxy Statement or any amendments or supplements
thereto and (ii) at the time of the Company Meeting, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to any information so
provided by Parent or Merger Sub that subsequently changes or becomes incomplete
or incorrect to the extent such changes or failure to be complete or correct are
promptly disclosed to the Company and to the further extent that Parent and
Merger Sub reasonably cooperate with the Company in preparing, filing or
disseminating updated information to the extent required by Law. Notwithstanding
the foregoing, neither Parent nor Merger Sub makes any representation or
warranty with respect to any information supplied by the Company or any of its
Representatives that is contained or incorporated by reference in the Proxy
Statement.

SECTION 4.5 Capitalization of Merger Sub. The authorized capital stock of Merger
Sub consists of 100 shares of common stock, par value $0.001 per share, all of
which are validly issued and outstanding. All of the issued and outstanding
capital stock of Merger Sub is, and at the Effective Time will be, owned by
Parent or a direct or indirect wholly owned Subsidiary of Parent. Merger Sub has
outstanding no option, warrant, right, or any other agreement pursuant to which
any person other than Parent may acquire any equity security of Merger Sub.
Merger Sub has not conducted any business prior to the date of this Agreement
and has, and prior to the Effective Time will have, no assets, liabilities or
obligations of any nature other than those incident to its formation and
pursuant to this Agreement and the Merger and the other transactions
contemplated by this Agreement.

SECTION 4.6 No Vote of Parent Stockholders. No vote of the stockholders of
Parent or the holders of any other securities of Parent (equity or otherwise) is
required by any applicable Law, the certificate of incorporation or bylaws or
other equivalent organizational documents of Parent or the applicable rules of
any exchange on which securities of Parent are traded, in order for Parent to
consummate the transactions contemplated by this Agreement.

 

27



--------------------------------------------------------------------------------

SECTION 4.7 Finders or Brokers. Neither Parent nor any of its Subsidiaries has
employed any investment banker, broker or finder in connection with the
transactions contemplated by this Agreement who is entitled to any fee or any
commission in connection with or upon consummation of the Merger.

SECTION 4.8 Lack of Ownership of Company Common Stock. Neither Parent nor any of
its Subsidiaries beneficially owns, directly or indirectly, any shares of
Company Common Stock or other securities convertible into, exchangeable into or
exercisable for shares of Company Common Stock. There are no voting trusts or
other agreements, arrangements or understandings to which Parent or any of its
Subsidiaries is a party with respect to the voting of the capital stock or other
equity interest of the Company or any of its Subsidiaries nor are there any
agreements, arrangements or understandings to which Parent or any of its
Subsidiaries is a party with respect to the acquisition, divestiture, retention,
purchase, sale or tendering of the capital stock or other equity interest of the
Company or any of its Subsidiaries.

SECTION 4.9 WARN Act. Parent and Merger Sub are neither planning nor
contemplating, and Parent and Merger Sub have neither made nor taken, any
decisions or actions concerning the Company Employees after the Closing that
would require the service of notice under the WARN Act or similar local laws.

SECTION 4.10 Adequate Funds. Parent has the cash required to pay the Merger
Consideration and to pay all other amounts payable by Parent or Merger Sub
pursuant to this Agreement. Parent and Merger Sub are unaware of any facts or
circumstances that could result in Parent or Merger Sub not having sufficient
funds to consummate the Merger and the transactions contemplated by this
Agreement.

SECTION 4.11 Opportunity to Meet and No Additional Representations. Parent
acknowledges that, it and its Representatives have had the opportunity to meet
with the management of the Company and to discuss the business and assets of the
Company. Parent acknowledges that neither the Company nor any person has made
any representation or warranty, express or implied, as to the accuracy or
completeness of any information regarding the Company furnished or made
available to Parent and its Representatives except as expressly set forth in
Article III (which includes the Company Disclosure Schedule and the Company SEC
Documents), and neither the Company nor any other person shall be subject to any
liability to Parent or any of its affiliates resulting from the Company’s making
available to Parent or Parent’s use of such information provided or made
available to Parent or its Representatives, or any information, documents or
material made available to Parent in the due diligence materials provided to
Parent, other management presentations (formal or informal) or in any other form
in connection with the transactions contemplated by this Agreement. Without
limiting the foregoing, the Company makes no representation or warranty to
Parent with respect to any financial projection, forecast, estimate or budget
relating to the Company or any of its Subsidiaries, whether or not included in
any management presentation, disclosure or otherwise delivered to or made
available to Parent or Merger Sub or any of their respective Affiliates or

 

28



--------------------------------------------------------------------------------

any representatives of future revenues, future results of operations (or any
component thereof), future cash flows or future financial condition (or any
component thereof) of the Company and its Subsidiaries or of the future business
and operations of the Company and its Subsidiaries

ARTICLE V

CERTAIN AGREEMENTS

SECTION 5.1 Conduct of Business by the Company and Parent.

(a) From and after the date of this Agreement and prior to the Effective Time or
the date, if any, on which this Agreement is earlier terminated pursuant to
Section 7.1 (the “Termination Date”), and except (i) as may be required by
applicable Law, (ii) as may be agreed in writing by Parent (which consent shall
not be unreasonably withheld, delayed or conditioned), (iii) as may be required,
permitted or expressly contemplated by this Agreement or (iv) as set forth in
Section 5.1 of the Company Disclosure Schedule, the Company agrees with Parent
that (A) the business of the Company and its Subsidiaries shall be conducted in,
and such entities shall not take any action except in, the ordinary course of
business in a manner generally consistent with past practice, and the Company
shall use its reasonable best efforts (with the reasonable cooperation of Parent
and Merger Sub and their Affiliates) to (1) preserve intact its and its
Subsidiaries’ present business organization and capital structure; (2) maintain
in effect all material Permits that are required for the Company or its
Subsidiaries to carry on their respective businesses; (3) keep available the
services of present officers and employees (as a group), provided that it would
not cause the Company to incur any material additional cost; and (4) maintain
the current relationships with its lenders, customers, suppliers and other
Persons with which the Company or its Subsidiaries have significant business
relationships; provided, however, that no action by the Company or its
Subsidiaries with respect to matters specifically addressed by any provision of
Section 5.1(b) shall be deemed a breach of this sentence unless such action
would constitute a breach of such other provision.

(b) The Company agrees with Parent, on behalf of itself and its Subsidiaries,
that between the date of this Agreement and the Effective Time or the
Termination Date, without the prior written consent of Parent (which consent
shall not be unreasonably withheld, delayed or conditioned), the Company:

(i) shall not authorize, declare or pay any dividends on or make any
distribution with respect to its outstanding shares of capital stock (whether in
cash, assets, stock or other securities of the Company) other than a dividend or
distribution by a wholly owned Subsidiary of the Company to the Company in the
ordinary course of business;

(ii) shall not, and shall not permit any of its Subsidiaries to, split, combine
or reclassify any of its capital stock or other equity securities or issue or
authorize or propose the issuance of any other securities in respect of, in lieu
of or in substitution for shares of its capital stock or other equity
securities, except for any such transaction by a wholly owned Subsidiary of the
Company which remains a wholly owned Subsidiary after consummation of such
transaction;

 

29



--------------------------------------------------------------------------------

(iii) shall not, and shall not permit any of its Subsidiaries to, (A) hire
additional employees, except hiring in the ordinary course of business,
(B) except as required by existing written agreements, increase the compensation
or other benefits payable or provided to the Company’s present or former
directors, officers or employees, except in the ordinary course of business
consistent with past practice in the compensation of employees of the Company
who are not directors or officers of the Company, (C) except in the ordinary
course of business, approve or enter into any employment, change of control,
severance or retention agreement with any employee of the Company (except (1) to
the extent necessary to attract a new employee to replace an agreement with a
departing employee, (2) for employment agreements terminable on less than thirty
(30) days’ notice without penalty or severance obligation or (3) for severance
agreements entered into with employees (other than officers) in the ordinary
course of business consistent with past practice in connection with terminations
of employment), or (D) except as permitted pursuant to clause (C) above,
establish, adopt, enter into, amend, terminate or waive any rights with respect
to any (x) collective bargaining agreement or (y) any plan, trust, fund, policy
or arrangement for the benefit of any current or former directors or officers or
any of their beneficiaries, except in the case of clause (y) only, for such
amendments as may be required to cause such plan, trust, fund, policy or
arrangement to comply with Section 409A of the Code so as to avoid the
imposition of additional tax with respect thereto);

(iv) shall not, and shall not permit any of its Subsidiaries to, change in any
material respects any financial accounting policies or procedures or any of its
methods of reporting income, deductions or other material items for financial
accounting purposes, except as required by GAAP, SEC rule or policy or
applicable Law;

(v) shall not, and shall not permit any of its Subsidiaries to, adopt any
amendments to its certificate of incorporation or bylaws or similar applicable
charter documents;

(vi) except for transactions among the Company and its wholly owned Subsidiaries
or among the Company’s wholly owned Subsidiaries, shall not, and shall not
permit any of its Subsidiaries to:

(A) issue, sell, pledge, dispose of or encumber, or authorize the issuance,
sale, pledge, disposition or encumbrance of, any shares of its capital stock or
other ownership interest in the Company or any Subsidiaries or any securities
convertible into or exchangeable for any such shares or ownership interest, or
any rights, warrants or options to acquire or with respect to any such shares of
capital stock, ownership interest or convertible or exchangeable securities,
other than (1) issuances of a maximum of 10,360,201 shares of Company Common
Stock in respect of any exercise of Company Stock Options and settlement of any
Company Stock-Based Awards in each case outstanding on the date of this
Agreement and as set forth on Section 5.1(b)(vi) of the Company Disclosure
Schedule, (2) issuances of a maximum of 215,000 shares of Company

 

30



--------------------------------------------------------------------------------

Common Stock, to new hires in the ordinary course of business consistent with
past practice, provided that such issuances will not be on terms that would
require such transactions to be set forth in Section 3.8(d) of the Company
Disclosure Schedule and (3) issuances of a maximum of 260,000 shares of Company
Common Stock, on or before May 16, 2008, under the 2001 Employee Stock Purchase
Plan;

(B) take any action to cause to be exercisable any otherwise unexercisable
Company Stock Options, or take any action to cause to become vested any
otherwise unvested Restricted Stock or PARSUs (except to the extent such
exercisability or vesting occurs automatically by the terms of the agreements
relating to the Company Stock Options, Restricted Stock or PARSUs upon the
consummation of the Merger, or as otherwise expressly provided by the terms of
this Agreement); or

(C) amend any agreements relating to Company Stock Options, Restricted Stock or
PARSUs, or adjust the number, kind or exercise price of shares subject to
outstanding stock options under any existing stock option plan or subject to
agreements relating to Restricted Stock or PARSUs (except as otherwise expressly
provided by the terms of this Agreement).

(vii) except for transactions among the Company and its wholly owned
Subsidiaries or among the Company’s wholly owned Subsidiaries, shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly, purchase,
redeem or otherwise acquire any shares of its capital stock or any rights,
warrants or options to acquire any such shares, except for the repurchase or
reacquisition of securities in connection with the termination of service of any
employee, director or consultant of the Company or any Subsidiary and in
connection with net issuances related to Company Stock Options, Restricted Stock
or PARSUs;

(viii) shall not acquire (including, without limitation, by merger,
consolidation, or acquisition of stock or assets or any other business
combination) any corporation, partnership, other business organization or any
division thereof or acquire any material amount of assets (other than (A) any
License of Intellectual Property to the Company and the Subsidiaries that is not
material to the business of the Company and the Subsidiaries, taken as a whole,
as currently conducted and (B) acquisitions of inventory and supplies that are
in the ordinary course of business);

(ix) shall not, and shall not permit any of its Subsidiaries to, incur, assume,
guarantee, prepay or otherwise become liable for, modify in any material respect
the terms of, any indebtedness for borrowed money or become responsible for the
obligations of any person (directly, contingently or otherwise), other than in
the ordinary course of business consistent with past practice and except for
(A) any intercompany indebtedness for borrowed money among the Company and its
wholly owned Subsidiaries or among the Company’s wholly owned Subsidiaries,
(B) indebtedness for borrowed money incurred to replace, renew, extend,
refinance or refund any existing indebtedness for

 

31



--------------------------------------------------------------------------------

borrowed money set forth on Section 5.1(b)(ix) of the Company Disclosure
Schedule without increasing the amount of such permitted borrowings or incurring
breakage costs, (C) guarantees by the Company of indebtedness or borrowed money
of the Company, which indebtedness for borrowed money is incurred in compliance
with this Section 5.1(b)(ix), and (D) indebtedness for borrowed money incurred
pursuant to the terms of agreements in effect prior to the execution of this
Agreement, including amounts available but not borrowed as of the date of this
Agreement, to the extent such agreements are set forth on Section 3.24 of the
Company Disclosure Schedule;

(x) except for transactions among the Company and its wholly owned Subsidiaries
or among the Company’s wholly owned Subsidiaries, shall not, and shall cause its
Subsidiaries not to, sell, lease, license, transfer, exchange or swap, mortgage
or otherwise encumber (including securitizations), or subject to any Lien (other
than Permitted Liens) or otherwise dispose of (whether by merger, consolidation
or acquisition of stock or assets, license or otherwise), any material portion
of its or its Subsidiaries’ properties or assets, including the capital stock of
Subsidiaries, other than in the ordinary course of business consistent with past
practice and other than (A) pursuant to existing agreements in effect prior to
the execution of this Agreement or (B) as may be required by applicable Law or
any Governmental Entity in order to permit or facilitate the consummation of the
transactions contemplated by this Agreement;

(xi) shall not permit any material Company Registered Intellectual Property to
lapse or to be abandoned, dedicated, or disclaimed, fail to perform or make any
applicable filings, recordings or other similar actions or filings, or fail to
pay all required fees and taxes required or advisable to maintain and protect
its interest in each and every material Company Registered Intellectual
Property;

(xii) shall not, and shall not permit any of its Subsidiaries to modify, amend,
terminate or waive any rights under any Company Material Contract, or any
Contract that would be a Company Material Contract if in effect on the date of
this Agreement, in any material respect in a manner which is adverse to the
Company;

(xiii) shall not, and shall not permit any of its Subsidiaries to, enter into
any Company Material Contracts other than in the ordinary course of
business; and

(xiv) shall not, and shall not permit any of its Subsidiaries to, enter into,
amend, waive or terminate (other than terminations in accordance with their
terms) any Affiliate Transaction, other than continuing any Affiliate
Transactions in existence on the date of this Agreement;

(xv) shall not, and shall not permit any of its Subsidiaries to, make any
material amendment in any Tax Return with respect to any material Tax, make or
change any material Tax election, settle or compromise any material Tax
liability of the Company or any of its Subsidiaries, agree to an extension of
the statute of limitations with respect to the assessment or determination of
material Taxes of the Company or any of its Subsidiaries, enter into any closing
agreement with respect to any material Tax or surrender any right to claim a
material Tax refund;

 

32



--------------------------------------------------------------------------------

(xvi) shall not, and shall not permit any of its Subsidiaries to, adopt or enter
into a plan of complete or partial liquidation, dissolution, restructuring,
recapitalization or other reorganization of the Company, or any of its
Subsidiaries (other than the Merger);

(xvii) shall not, and shall not permit any of its Subsidiaries to, write up,
write down or write off the book value of any assets that are, individually or
in the aggregate, material to the Company and its Subsidiaries, taken as a
whole, other than (A) in the ordinary course of business or (B) as may be
required by GAAP or applicable Law;

(xviii) shall not, and shall not permit any of its Subsidiaries to, pay,
discharge, waive, settle or satisfy any claim, liability or obligation
(absolute, accrued, asserted or unasserted, contingent or otherwise), other than
(A) in the ordinary course of business or (B) any claim, liability or obligation
not in excess of $50,000 individually, excluding any amounts which may be paid
under the Company’s or its Subsidiaries’ insurance policies;

(xix) shall not commence or settle, pay or discharge, any material litigation,
investigation, arbitration, or other proceeding or other claim except in the
ordinary course not in excess of $150,000 individually;

(xx) shall not authorize any capital expenditure in any manner not reflected in
the capital budget of the Company attached as Section 5.1(b)(xx) of the Company
Disclosure Schedule in excess of $50,000 in any instance; or

(xxi) shall not, and shall not permit any of its Subsidiaries to, agree, in
writing or otherwise, or announce an intention, to take any of the foregoing
actions.

(c) Parent agrees with the Company, on behalf of itself and its Subsidiaries and
affiliates, that, between the date of this Agreement and the Effective Time,
Parent shall not, and shall not permit any of its Subsidiaries or affiliates to,
take or agree to take any action (including entering into agreements with
respect to any acquisitions, mergers, consolidations or business combinations)
which would reasonably be expected to result in, individually or in the
aggregate, a Parent Material Adverse Effect.

(d) Nothing contained in this Agreement is intended to give Parent, directly or
indirectly, the right to control or direct the Company’s or its Subsidiaries’
operations prior to the Effective Time, and nothing contained in this Agreement
is intended to give the Company, directly or indirectly, the right to control or
direct Parent’s or its Subsidiaries’ operations. Prior to the Effective Time,
each of Parent and the Company shall exercise, consistent with the terms and
conditions of this Agreement, complete control and supervision over its and its
Subsidiaries’ respective operations.

 

33



--------------------------------------------------------------------------------

SECTION 5.2 Access.

(a) The Company shall afford to Parent and to its officers, employees,
accountants, consultants, legal counsel, financial advisors, prospective
financing sources and agents and other representatives (collectively,
“Representatives”) reasonable access during normal business hours, throughout
the period prior to the earlier of the Effective Time and the Termination Date,
to its and its Subsidiaries’ officers, employees, properties, contracts,
commitments, books and records and any report, schedule or other document filed
or received by it pursuant to the requirements of applicable Laws and shall
furnish Parent with financial, operating and other data and information as
Parent, through its officers, employees or other authorized Representatives, may
from time to time reasonably request in writing. Notwithstanding the foregoing,
the Company shall not be required to afford such access if it would unreasonably
disrupt the operations of the Company or any of its Subsidiaries, would cause a
violation of any agreement to which the Company or any of its Subsidiaries is a
party, would cause a reasonable risk of a loss of privilege to the Company or
any of its Subsidiaries or would constitute a violation of any applicable Law,
nor shall Parent or any of its Representatives be permitted to perform any
onsite procedure (including any onsite environmental study) with respect to any
property of the Company or any of its Subsidiaries, except, with respect to any
on site procedure, with the Company’s prior written consent. No investigation
pursuant to this Section 5.2 shall affect any representation or warranty in this
Agreement of any party hereto or any condition to the obligations of the parties
hereto.

(b) Parent hereby agrees that all information provided to it or its
Representatives in connection with this Agreement and the consummation of the
transactions contemplated by this Agreement shall be kept confidential in
accordance with the Confidentiality Agreement, dated as of November 17, 2007
between the Company and Parent (the “Confidentiality Agreement”) which
Confidentiality Agreement shall continue to apply.

SECTION 5.3 No Shop; Alternative and Superior Proposals.

(a) Subject to Section 5.3(c), from the date of this Agreement and continuing
until the earlier of the receipt of the Company Stockholder Approval and the
Termination Date, none of the Company, the Company’s Subsidiaries nor any of
their respective Representatives shall, directly or indirectly (A) initiate,
solicit or encourage (including by way of providing information) the submission
of any inquiries, proposals or offers or make any other efforts or attempts that
constitute or would reasonably be expected to lead to, any Alternative Proposal
or engage in any substantive discussions or negotiations with respect thereto or
otherwise cooperate with or assist or participate in, or facilitate any such
inquiries, proposals, discussions or negotiations, or (B) approve or recommend,
or publicly propose to approve or recommend, an Alternative Proposal or enter
into any merger agreement, letter of intent, agreement in principle, share
purchase agreement, asset purchase agreement or share exchange agreement, option
agreement or other similar agreement providing for an Alternative Proposal or
enter into any agreement requiring the Company to abandon, terminate or fail to
consummate the transactions contemplated hereby or breach its obligations
hereunder.

(b) Subject to Section 5.3(c), the Company shall, and shall direct its
Subsidiaries’ directors, officers, employees and Representatives to, immediately
cease and cause to be terminated any discussions or negotiations with any
parties that may have been conducted heretofore with respect to an Alternative
Proposal. The Company shall seek to enforce the

 

34



--------------------------------------------------------------------------------

confidentiality provisions contained in any confidentiality agreement previously
executed by the Company, including promptly requesting, subject to the
provisions of Section 5.3(c), each person that has heretofore executed a
confidentiality agreement in connection with its consideration of making any
Alternative Proposal, if any, to return all confidential information heretofore
furnished to such person by or on behalf of the Company or any Subsidiary and,
if requested by Parent, to promptly enforce such person’s obligation to do so.

(c) At any time from the date of this Agreement and continuing until the earlier
of the receipt of the Company Stockholder Approval and the Termination Date, if
the Company receives an unsolicited bona fide written Alternative Proposal
(A) which (i) constitutes a Superior Proposal or (ii) which the Board of
Directors determines in good faith is reasonably likely to lead to a Superior
Proposal and (B) the Board of Directors determines in good faith, after
consultation with the Company’s legal counsel, that the failure of the Board of
Directors to take the actions set forth in clauses (x) and (y) below with
respect to such Alternative Proposal would be inconsistent with the directors’
exercise of their fiduciary obligations to the Company’s stockholders under
applicable Law, then the Company may take the following actions: (x) furnish
non-public information to the third party making such Alternative Proposal (if,
and only if, prior to so furnishing such information, the Company receives from
the third party an executed confidentiality agreement with confidentiality
provisions in form no more favorable to such person than those confidentiality
provisions contained in the Confidentiality Agreement) and (y) engage in
discussions or negotiations with such third party with respect to such
Alternative Proposal.

(d) Other than in accordance with Section 5.3, the Board of Directors shall not
(i) withdraw or modify, or propose publicly to withdraw or modify in a manner
adverse to Parent, the approval or recommendation by the Board of Directors of
the Merger or this Agreement or the other transactions contemplated by this
Agreement; (ii) approve, adopt or recommend, or propose publicly to approve,
adopt or recommend, any Alternative Proposal; (iii) make any recommendation in
connection with a tender offer or exchange offer other than a recommendation
against such offer or (iv) exempt any person from the restrictions contained in
any state takeover or similar laws, (each of the foregoing, a “Change of
Recommendation”); provided, however, that, in response to the receipt of a
Superior Proposal that has not been withdrawn or abandoned, the Board of
Directors may, at any time, make a Change of Recommendation if the Board of
Directors has concluded in good faith, after consultation with the Company’s
legal and financial advisors, that the failure of the Board of Directors to
effect a Change of Recommendation would be inconsistent with the directors’
exercise of their fiduciary obligations to the Company’s stockholders under
applicable Law. No Change of Recommendation shall change the approval of the
Board of Directors for purposes of causing any state takeover statute or other
state law to be inapplicable to the transactions contemplated by this Agreement.

(e) Nothing in this Agreement shall prohibit or restrict the Board of Directors
from making a Change of Recommendation to the extent that the Board of Directors
determines in good faith, after consultation with the Company’s legal counsel,
that the failure of the Board of Directors to effect a Change of Recommendation
would be inconsistent with the directors’ exercise of their fiduciary
obligations to the Company’s stockholders under applicable Law.

 

35



--------------------------------------------------------------------------------

(f) Nothing contained in this Agreement shall prohibit the Company or its Board
of Directors from disclosing to its stockholders a position contemplated by
Rules 14d-9 and 14e-2(a) promulgated under the Exchange Act.

(g) As used in this Agreement, “Alternative Proposal” shall mean any bona fide
proposal or offer made by any person or group of persons (other than a proposal
or offer by Parent or any of its Subsidiaries) for (i) a merger, reorganization,
share exchange, consolidation, business combination, recapitalization,
dissolution, liquidation or similar transaction involving the Company or any
Subsidiary or Subsidiaries of the Company whose business constitutes 25% or more
of the net revenues, net income or assets of the Company and its Subsidiaries,
taken as a whole, (ii) the direct or indirect acquisition in a single
transaction or series of related transactions by any person of the assets of the
Company and its Subsidiaries that constitutes 25% or more of the net revenues,
net income or assets of the Company and its Subsidiaries, taken as a whole,
(iii) the direct or indirect acquisition in a single transaction or series of
related transactions by any person of 25% or more of the outstanding shares of
Company Common Stock, or (iv) any tender offer or exchange offer that if
consummated would result in any person beneficially owning 25% or more of the
Shares then outstanding.

As used in this Agreement “Superior Proposal” shall mean an Alternative Proposal
on terms that the Board of Directors determines in good faith, and after
consultation with the Company’s financial advisors and legal counsel, and
considering such factors as the Board of Directors, as applicable, consider to
be appropriate, is more favorable to the Company and its stockholders than the
transactions contemplated by this Agreement; provided, however, that for
purposes of this definition, the references to “25%” in the definition of
Alternative Proposal shall be deemed to be references to 50%.

SECTION 5.4 Filings; Other Actions.

(a) The Company, Parent and Merger Sub shall each use all reasonable efforts to
take or cause to be taken such actions as may be required to be taken under the
Exchange Act any other federal securities Laws, and under any applicable state
securities or “blue sky” Laws in connection with the Merger and the other
transactions contemplated by this Agreement, including the Proxy Statement. In
connection with the Merger and the Company Meeting, the Company shall prepare
and file with the SEC the Proxy Statement relating to the Merger and the other
transactions contemplated by this Agreement, and the Company and Parent shall
use all reasonable efforts to respond to the comments of the SEC and to cause
the Proxy Statement to be mailed to the Company’s stockholders, all as promptly
as reasonably practicable; provided, however, that prior to the filing of the
Proxy Statement, the Company shall consult with Parent with respect to such
filings and shall afford Parent or its Representatives reasonable opportunity to
comment thereon. Parent and Merger Sub shall provide the Company with any
information for inclusion in the Proxy Statement which may be required under
applicable Law and/or which is reasonably requested by the Company. The Company
shall notify Parent of the receipt of comments of the SEC and of any request
from the SEC for amendments or supplements to the Proxy Statement or for
additional information, and will promptly supply Parent with copies of all
correspondence between the Company or its Representatives, on the one hand, and
the SEC or

 

36



--------------------------------------------------------------------------------

members of its staff, on the other hand, with respect to the Proxy Statement or
the Merger. Each of the Company, Parent and Merger Sub shall use its respective
reasonable best efforts to resolve all SEC comments with respect to the Proxy
Statement and any other required filings as promptly as practicable after
receipt thereof. Each of the Company, Parent and Merger Sub agree to correct any
information provided by it for use in the Proxy Statement which shall have
become false or misleading. If at any time prior to the Company Meeting any
event should occur which is required by applicable Law to be set forth in an
amendment of, or a supplement to, the Proxy Statement, the Company will promptly
inform Parent. In such case, the Company, with the cooperation of Parent, will,
upon learning of such event, promptly prepare and file such amendment or
supplement with the SEC to the extent required by applicable Law and shall mail
such amendment or supplement to the Company’s stockholders to the extent
required by applicable Law; provided, however, that prior to such filing, the
Company shall consult with Parent with respect to such amendment or supplement
and shall afford Parent or its Representatives reasonable opportunity to comment
thereon. Notwithstanding the forgoing, the Company shall have no obligation to
notify Parent of any matters to the extent that the Board of Directors
determines in good faith, after consultation with the Company’s legal counsel,
that to do so would be inconsistent with the directors’ exercise of their
fiduciary obligations to the Company’s stockholders under applicable Law.

(b) Prior to the earlier of the Effective Time or the Termination Date, the
Company and Parent shall cooperate with each other in order to lift any
injunctions or remove any other legal impediment to the consummation of the
transactions contemplated by this Agreement.

(c) Subject to the other provisions of this Agreement, the Company shall
(i) take all action necessary in accordance with the DGCL and its amended and
restated certificate of incorporation and bylaws to duly call, give notice of,
convene and hold a meeting of its stockholders as promptly as reasonably
practicable following the mailing of the Proxy Statement for the purpose of
obtaining the Company Stockholder Approval (the “Company Meeting”) (including
mailing the Proxy Statement as soon as reasonably practicable after the SEC has
cleared the Proxy Statement and holding the Company Meeting as soon as
practicable after mailing the Proxy Statement), (ii) include in the Proxy
Statement the recommendation of the Board of Directors, that the stockholders of
the Company vote in favor of the adoption of this Agreement and, subject to the
approval of the Advisor, as applicable, the written opinions of the Advisor,
dated as of the date of this Agreement, that, as of such date, the Merger
Consideration is fair, from a financial point of view, to the holders of the
Company Common Stock and (iii) use all reasonable efforts to solicit from its
stockholders proxies in favor of the approval of this Agreement and the
transactions contemplated by this Agreement.

 

37



--------------------------------------------------------------------------------

SECTION 5.5 Stock Options and other Stock-Based Awards; Employee Matters.

(a) Stock Options and other Stock-Based Awards. Except as otherwise agreed to in
writing between the Company, Parent and Merger Sub:

(i) Each option to purchase shares of Company Common Stock (each, a “Company
Stock Option”) granted under the Company Stock Plans or otherwise, whether
vested or unvested, that is outstanding and unexercised immediately prior to the
Effective Time shall, as of the Effective Time, be cancelled without any action
on the part of the holder thereof. Each holder of a Company Stock Option that is
outstanding and unexercised at the Effective Time, whether or not vested or
exercisable, and that has an exercise price per share that is less than the
Merger Consideration shall be entitled to receive at the Effective Time an
amount in cash in U.S. dollars equal to the product of (x) the total number of
shares of Company Common Stock subject to such Company Stock Option and (y) the
excess, if any, of the amount of the Merger Consideration over the exercise
price per share of Company Common Stock subject to such Company Stock Option,
with the aggregate amount of such payment rounded down to the nearest cent, less
such amounts as are required to be withheld or deducted under the Code or any
provision of state, local or foreign Tax Law with respect to the making of such
payment.

(ii) At the Effective Time, each award of restricted stock (“Restricted Stock”)
and performance accelerated restricted stock units (PARSUs) that are then vested
shall, as of the Effective Time, be cancelled without any action on the part of
the holder thereof. Each holder of Restricted Stock or PARSUs that are vested
and outstanding at the Effective Time shall be entitled to receive at the
Effective Time an amount in cash in U.S. dollars equal to the product of (x) the
total number of vested shares of Company Common Stock subject to such Restricted
Stock or PARSUs and (y) the Merger Consideration, with the aggregate amount of
such payment rounded down to the nearest cent, less such amounts as are required
to be withheld or deducted under the Code or any provision of state, local or
foreign Tax Law with respect to the making of such payment. The Restricted Stock
and PARSUs that are outstanding but not vested at the Effective Time will not be
cancelled or converted into the right to receive the Merger Consideration and
shall continue in effect after the Effective Time on substantially similar
terms, provided that such Restricted Stock and PARSUs would not give rise to any
right to receive Company Common Stock or Parent Common Stock after the Effective
Time, but that such right would be substituted with the right to an amount of
cash equal to the Merger Consideration for each share of Company Common Stock
that is the subject of each such Restricted Stock or PARSU.

(iii) Prior to the Effective Time, the Board of Directors or the Compensation
Committee of the Board of Directors, as applicable, shall adopt any necessary
amendments to, or take any necessary actions pursuant to, the Company Stock
Plans and the applicable Company Benefit Plans with respect to Company Stock
Options and Company Stock-Based Awards to implement the foregoing provisions of
Sections 5.5(a)(i) and 5.5(a)(ii).

(b) Employee Matters.

(i) From and after the Effective Time, Parent shall honor all Company Benefit
Plans and compensation arrangements and employment agreements in accordance with
their terms as in effect immediately before the Effective Time including payment
of amounts due at the Effective Time and thereafter. In the event Parent desires
to retain any current employees of the Company or its Subsidiaries (“Company
Employees”) following the Effective Time, then for a period of one year
following the

 

38



--------------------------------------------------------------------------------

Effective Time Parent shall provide or cause to be provided, to each current
employee of the Company and its Subsidiaries total compensation and benefits
that are substantially comparable in the aggregate to the total compensation and
benefits provided to Company Employees immediately before the Effective Time
(giving consideration to equity-based compensation, equity-based benefits and
nonqualified deferred compensation programs; provided, however, that Parent
shall not be required to provide equity-based compensation, equity-based
benefits and nonqualified deferred compensation programs); provided, however,
that nothing herein shall prevent the amendment or termination of any Company
Benefit Plan or interfere with Parent’s or any of its Subsidiaries’ right or
obligation to make such changes as are necessary to conform with applicable Law
or shall cause or require the extension, renewal or amendment of, or prevent the
expiration of, any employment agreement which shall expire, terminate or fail to
renew pursuant to its terms during such period. Nothing in this
Section 5.5(b)(i) shall limit the right of the Surviving Corporation or any of
its Subsidiaries to terminate the employment of any current employees at any
time in accordance with their respective employment arrangements or agreements.

(ii) Without limiting the generality of the preceding paragraph, following the
Effective Time, Parent intends to negotiate a set of performance based
incentives for certain Company Employees retained by Parent, based on the
achievement of business objectives for the conduct of the Company’s business
after the Effective Time.

(iii) The Company will use reasonable efforts to amend any employment, severance
or other similar agreements with its employees, directors and consultants to
comply with Code section 409A in a manner reasonably satisfactory to Parent.

(iv) For all purposes (including purposes of vesting, eligibility to participate
and level of benefits) under the employee benefit plans providing benefits to
any Company Employees after the Effective Time (the “New Plans”), each Company
Employee shall be credited with his or her years of service with the Company and
its Subsidiaries and their respective predecessors before the Effective Time, to
the same extent as such Company Employee was entitled, before the Effective
Time, to credit for such service under any similar Company employee benefit plan
in which such Company Employee participated or was eligible to participate
immediately prior to the Effective Time (such plans, collectively, the “Old
Plans”), provided that the foregoing shall not apply with respect to benefit
accrual under any defined benefit pension plan or to the extent that its
application would result in a duplication of benefits with respect to the same
period of service. In addition, and without limiting the generality of the
foregoing, (A) each Company Employee shall be immediately eligible to
participate, without any waiting time, in any and all New Plans to the extent
coverage under such New Plan is comparable to an Old Plan, and (B) for purposes
of each New Plan providing medical, dental, pharmaceutical and/or vision
benefits to any Company Employee, Parent shall cause all pre-existing condition
exclusions and actively-at-work requirements of such New Plan to be waived for
such employee and his or her covered dependents, unless such conditions would
not have been waived under the comparable Old Plans and Parent shall cause any
eligible expenses incurred by such employee and his or her covered

 

39



--------------------------------------------------------------------------------

dependents during the portion of the plan year of the Old Plan ending on the
date such employee’s participation in the corresponding New Plan begins to be
taken into account under such New Plan for purposes of satisfying all
deductible, coinsurance and maximum out-of-pocket requirements applicable to
such employee and his or her covered dependents for the applicable plan year as
if such amounts had been paid in accordance with such New Plan.

(v) The provisions of this Section 5.5(b) are for the sole benefit of the
parties of this Agreement and nothing herein, expressed or implied, is intended
or shall be construed to confer upon or give to any person (including for the
avoidance of doubt any Company Employees), other than the parties hereto and
their respective permitted successors and assigns, any legal or equitable or
other rights or remedies (with respect to the matters provided for in this
Section 5.5(b) under or by reason of any provision of this Agreement.

SECTION 5.6 Reasonable Best Efforts.

(a) Subject to the terms and conditions set forth in this Agreement, each of the
parties hereto shall use (and cause its affiliates to use) its reasonable best
efforts (subject to, and in accordance with, applicable Law) to take promptly,
or cause to be taken promptly, all actions, and to do promptly, or cause to be
done promptly, and to assist and cooperate with the other parties in doing, all
things necessary, proper or advisable under applicable Laws to consummate and
make effective the Merger and the other transactions contemplated by this
Agreement, including (i) obtaining all necessary actions or nonactions, waivers,
consents and approvals, including the Company Approvals and the Parent
Approvals, from Governmental Entities and making all necessary registrations and
filings and taking all steps as may be necessary to obtain an approval or waiver
from, or to avoid an action or proceeding by, any Governmental Entity,
(ii) obtaining all necessary consents, approvals or waivers from third parties
and all consents, approvals and waivers from third parties reasonably requested
by Parent to be obtained in respect of the Company Material Contracts in
connection with the Merger, this Agreement or the transactions contemplated by
this Agreement, (iii) defending any lawsuits or other legal proceedings, whether
judicial or administrative, challenging this Agreement or the consummation of
the Merger and the other transactions contemplated by this Agreement and
(iv) executing and delivering any additional instruments necessary to consummate
the Merger and the other transactions contemplated by this Agreement; provided,
however, that prior to the Effective Time in no event shall the Company or any
of its Subsidiaries be required to pay or, absent the prior written consent of
Parent (such consent not to be unreasonably withheld, conditioned or delayed),
pay or commit to pay any material fee, material penalties or other material
consideration to any landlord or other third party to obtain any consent,
approval or waiver required for the consummation of the Merger under any real
estate leases or Company Material Contracts.

(b) Subject to the terms and conditions herein provided and without limiting the
foregoing, the Company and Parent shall (i) promptly, but in no event later than
fifteen (15) business days after the date of this Agreement, make their
respective filings and thereafter make any other required submissions under the
HSR Act; (ii) use reasonable best efforts to

 

40



--------------------------------------------------------------------------------

cooperate with each other in (x) determining whether any filings are required to
be made with, or consents, permits, authorizations, waivers or approvals are
required to be obtained from, any third parties or other Governmental Entities
in connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated by this Agreement and (y) timely
making all such filings and timely seeking all such consents, permits,
authorizations or approvals; (iii) promptly inform the other party upon receipt
of any material communication from the United States Federal Trade Commission,
the Antitrust Division of the United States Department of Justice or any other
Governmental Entity regarding any of the transactions contemplated by this
Agreement; and (iv) subject to applicable legal limitations and the instructions
of any Governmental Entity, keep each other apprised of the status of matters
relating to the completion of the transactions contemplated thereby, including
promptly furnishing the other with copies of notices or other communications
received by the Company or Parent, as the case may be, or any of their
respective Subsidiaries, from any third party and/or any Governmental Entity
with respect to such transactions. The Company and Parent shall permit legal
counsel for the other party reasonable opportunity to review in advance, and
consider in good faith the views of the other party in connection with, any
proposed written communication to any Governmental Entity. Each of the Company
and Parent agrees not to (A) participate in any substantive meeting or
discussion, either in person or by telephone, with any Governmental Entity in
connection with the proposed transactions unless it consults with the other
party in advance and, to the extent not prohibited by such Governmental Entity,
gives the other party the opportunity to attend and participate, (B) extend any
waiting period under the HSR Act without the prior written consent of the other
party (such consent not to be unreasonably withheld, conditioned or delayed) and
(C) enter into any agreement with any Governmental Entity not to consummate the
transactions contemplated by this Agreement without the prior written consent of
the other party (such consent not to be unreasonably withheld, conditioned or
delayed).

(c) In furtherance and not in limitation of the agreements of the parties
contained in this Section 5.6, if any administrative or judicial action or
proceeding, including any proceeding by a private party, is instituted (or
threatened to be instituted) challenging any transaction contemplated by this
Agreement as violative of any Regulatory Law, each of the Company and Parent
shall cooperate in all respects with each other and shall use their respective
reasonable best efforts to contest and resist any such action or proceeding and
to have vacated, lifted, reversed or overturned any decree, judgment, injunction
or other order, whether temporary, preliminary or permanent, that is in effect
and that prohibits, prevents or restricts consummation of the transactions
contemplated by this Agreement. Notwithstanding the foregoing or any other
provision of this Agreement, nothing in this Section 5.6 shall limit a party’s
right to terminate this Agreement pursuant to Section 7.1(b) or 7.1(c) so long
as such party has, prior to such termination, complied with its obligations
under this Section 5.6.

(d) For purposes of this Agreement, “Regulatory Law” means the Sherman Act of
1890, the Clayton Antitrust Act of 1914, the HSR Act, the Federal Trade
Commission Act of 1914 and all other federal, state or foreign statutes, rules,
regulations, orders, decrees, administrative and judicial doctrines and other
Laws, including any antitrust, competition or trade regulation Laws, that are
designed or intended to (i) prohibit, restrict or regulate actions having the
purpose or effect of monopolization or restraint of trade or lessening
competition through merger or acquisition, or (ii) protect the national security
or the national economy of any nation.

 

41



--------------------------------------------------------------------------------

SECTION 5.7 Takeover Statute. If any “fair price,” “moratorium,” “control share
acquisition” or other form of anti-takeover statute or regulation shall become
applicable to the transactions contemplated by this Agreement, each of the
Company and Parent and the members of their respective Boards of Directors shall
grant such approvals and take such actions as are reasonably necessary so that
the transactions contemplated by this Agreement may be consummated as promptly
as practicable on the terms contemplated by this Agreement and otherwise act to
eliminate or minimize the effects of such statute or regulation on the
transactions contemplated by this Agreement.

SECTION 5.8 Public Announcements. So long as this Agreement is in effect, the
Company and Parent will consult with and provide each other the reasonable
opportunity to review and comment upon any press release or other public
statement or comment prior to the issuance of such press release or other public
statement or comment relating to this Agreement or the transactions contemplated
by this Agreement and shall not issue any such press release or other public
statement or comment prior to such consultation except as may be required by
applicable Law or by obligations pursuant to any listing agreement with any
national securities exchange.

SECTION 5.9 Director and Officer Liability.

(a) Parent and the Surviving Corporation agree that all rights to exculpation
and indemnification (including obligations to advance funds for expenses)
existing in favor of any present or former director, officer or employee of the
Company or any of its Subsidiaries as provided in the certificate of
incorporation or by-laws of the Company or any of its Subsidiaries or by Law or
in any agreement between the Company or its Subsidiaries and any director,
officer or employee as in effect on the date hereof and disclosed in
Section 5.9(a) of the Company Disclosure Schedule (the “Indemnification
Agreements”) shall survive the Merger and continue in full force and effect
after the Effective Time and the Surviving Corporation shall indemnify each such
person to the fullest extent provided for by the certificate of incorporation,
by-laws and the Indemnification Agreements, subject to applicable Law. Parent
shall not, and shall cause the Surviving Corporation not to, take any action to
alter or impair, any exculpatory or indemnification provisions existing in the
certificate of incorporation or bylaws of the Surviving Corporation or in the
Indemnification Agreements. Any determination required to be made with respect
to whether the conduct of an individual seeking indemnification has complied
with the standards set forth under applicable Law shall be made by independent
counsel mutually acceptable to the Surviving Corporation and such individual.
For a period of six years after the Effective Time, the Surviving Corporation
shall cause to be maintained in effect the current policies of officers’ and
directors’ liability insurance maintained on the date hereof by the Company and
its respective Subsidiaries (the “Current Policies”); provided, however, that
the Surviving Corporation may, and in the event of the cancellation or
termination of such policies shall, substitute therefor policies with reputable
and financially sound carriers providing at least the same coverage and amount
and containing terms and conditions that are no less favorable to the covered
persons in respect of claims arising from facts or events that existed or
occurred

 

42



--------------------------------------------------------------------------------

prior to or at the Effective Time under the Current Policies; provided, further,
however, that in no event will the Surviving Corporation be required to expend
annually in excess of 250% of the annual premium currently paid by the Company
under the Current Policies, and if the annual premium exceeds such amount, the
Surviving Corporation shall provide the maximum amount of coverage that can be
obtained for such amount; provided, further, however, that in lieu of the
foregoing insurance coverage, Parent may direct the Company to purchase “tail”
insurance coverage that provides coverage no less favorable than the coverage
described above, provided that the Company shall not be required to pay any
amounts in respect of such coverage prior to the Closing.

(b) This Section 5.9 shall survive the consummation of the Merger and is
intended to be for the benefit of, and shall be enforceable by, present or
former directors, officers or employees of the Company or its Subsidiaries,
their respective heirs and personal representatives and shall be binding on the
Surviving Corporation and its successors and assigns, and the agreements and
covenants contained herein shall not be deemed to be exclusive of any other
rights to which any such present or former director or officer is entitled,
whether pursuant to Law, contract or otherwise. Nothing in this Agreement is
intended to, shall be construed to or shall release, waive or impair any rights
to directors’ and officers’ insurance claims under any policy that is or has
been in existence with respect to the Company or any of its Subsidiaries or
their respective officers, directors and employees, it being understood and
agreed that the indemnification provided for in this Section 5.9 is not prior to
or in substitution for any such claims under any such policies.

(c) If the Surviving Corporation or any of its successors or assigns
(i) consolidates with or merges into any other Person and shall not be the
continuing or surviving corporation or entity or (ii) transfers or conveys
substantially all of its properties and assets to any person, then and in each
case to the extent reasonably necessary, proper provision shall be made so that
the successors and assigns of the Surviving Corporation shall assume the
obligations set forth in this Section 5.9

SECTION 5.10 Notice of Certain Events. Each of the parties hereto shall use
reasonable best efforts to promptly notify the other party of:

(a) the occurrence or nonoccurrence of any event the occurrence or nonoccurrence
of which would reasonably be expected to cause any representation or warranty of
such party contained in this Agreement to be untrue or inaccurate in any
material respect;

(b) any failure of the Company, Parent or Merger Sub, as the case may be, to
comply with or satisfy, or the occurrence or nonoccurrence of any event, the
occurrence or nonoccurrence of which would reasonably be expected to cause the
failure by such party to comply with or satisfy, any covenant, condition or
agreement to be complied with or satisfied by it hereunder;

(c) the receipt by such party of any notice or other communication from any
person alleging that the consent of such person, which consent is or could
reasonably be expected to be material to the Company and its Subsidiaries or the
operation of their businesses, is or may be required in connection with the
transactions contemplated by this Agreement;

 

43



--------------------------------------------------------------------------------

(d) the receipt by such party of any notice or other communication from any
Governmental Entity in connection with the transactions contemplated by this
Agreement; or

(e) the receipt of any Alternative Proposal, or its learning of any actions,
suits, claims, investigations or proceedings commenced against, or affecting
such party that, if they were pending on the date of this Agreement, would have
been required to be disclosed pursuant to this Agreement or which relate to the
consummation of the transactions contemplated by this Agreement.

ARTICLE VI

CONDITIONS TO THE MERGER

SECTION 6.1 Conditions to Each Party’s Obligation to Effect the Merger. The
respective obligations of each party to effect the Merger shall be subject to
the fulfillment (or waiver by all parties) at or prior to the Effective Time of
the following conditions:

(a) The Company Stockholder Approval shall have been obtained.

(b) No Law, judgment, injunction, order or decree by any court or other tribunal
of competent jurisdiction which prohibits the consummation of the Merger shall
have been entered and shall continue to be in effect.

(c) (i) Any applicable waiting period (and any extension thereof) under the HSR
Act shall have expired or been earlier terminated, and (ii) any other Company
Approvals required to be obtained for the consummation, as of the Effective
Time, of the transactions contemplated by this Agreement, other than any Company
Approvals the failure to obtain which would not have, individually or in the
aggregate, a Company Material Adverse Effect, shall have been obtained.

SECTION 6.2. Conditions to Obligation of the Company to Effect the Merger. The
obligation of the Company to effect the Merger is further subject to the
satisfaction or waiver of the following conditions:

(a) (i) The representations and warranties of Parent and Merger Sub set forth in
this Agreement which are qualified by a “Parent Material Adverse Effect”
qualification shall be true and correct in all respects as so qualified at and
as of the date of this Agreement and at and as of the Closing Date as though
made at and as of the Closing Date and (ii) the representations and warranties
of Parent and Merger Sub set forth in this Agreement which are not qualified by
a “Parent Material Adverse Effect” qualification shall be true and correct at
and as of the date of this Agreement and at and as of the Closing Date as though
made at and as of the Closing Date, except for such failures to be true and
correct as would not have, in the aggregate, a Parent Material Adverse Effect;
provided, however, that, with respect to clauses (i) and (ii) above,
representations and warranties that are made as of a particular date or period
shall be true and correct (in the manner set forth in clauses (i) or (ii), as
applicable) only as of such date or period.

 

44



--------------------------------------------------------------------------------

(b) Parent shall have in all material respects performed all obligations and
complied with all the agreements required by this Agreement to be performed or
complied with by it prior to the Effective Time.

(c) Parent shall have delivered to the Company a certificate, dated the
Effective Time and signed by its Chief Executive Officer or another senior
officer, certifying to the effect that the conditions set forth in
Sections 6.2(a) and 6.2(b) have been satisfied.

(d) Consistent with Section 2.2(a), Parent shall have caused to be deposited
with the Paying Agent cash in the aggregate amount of the Exchange Fund.

SECTION 6.3. Conditions to Obligation of Parent to Effect the Merger. The
obligation of Parent to effect the Merger is further subject to the satisfaction
or waiver of the following conditions:

(a) (i) The representations and warranties of the Company set forth in this
Agreement which are qualified by a “Company Material Adverse Effect”
qualification shall be true and correct in all respects as so qualified at and
as of the date of this Agreement and at and as of the Closing Date as though
made at and as of the Closing Date and (ii) the representations and warranties
of the Company set forth in this Agreement which are not qualified by a “Company
Material Adverse Effect” qualification shall be true and correct at and as of
the date of this Agreement and at and as of the Closing Date as though made at
and as of the Closing Date, except for such failures to be true and correct as
would not have, in the aggregate, a Company Material Adverse Effect; provided,
however, that, with respect to clauses (i) and (ii) above, representations and
warranties that are made as of a particular date or period shall be true and
correct (in the manner set forth in clauses (i) or (ii), as applicable) only as
of such date or period.

(b) The Company shall have in all material respects performed all obligations
and complied with all the agreements required by this Agreement to be performed
or complied with by it prior to the Effective Time.

(c) The Company shall have delivered to Parent a certificate, dated the
Effective Time and signed by its Chief Executive Officer or another senior
officer, certifying to the effect that the conditions set forth in
Sections 6.3(a) and 6.3(b) have been satisfied.

(d) The Company shall deliver to Parent and Merger Sub a FIRPTA affidavit of its
belief that the Company is not and has not been a United States real property
holding corporation, dated as of the Closing Date and in form and substance
reasonably acceptable to Parent.

SECTION 6.4 Frustration of Closing Conditions. Neither the Company nor Parent
may rely, either as a basis for not consummating the Merger or for terminating
this Agreement and abandoning the Merger, on the failure of any condition set
forth in Section 6.1, Section 6.2 or Section 6.3, as the case may be, to be
satisfied if such failure was caused by such party’s breach of any provision of
this Agreement or failure to use its reasonable best efforts to consummate the
Merger and the other transactions contemplated by this Agreement, as required by
and subject to Section 5.6.

 

45



--------------------------------------------------------------------------------

ARTICLE VII

TERMINATION

SECTION 7.1 Termination or Abandonment. Notwithstanding anything contained in
this Agreement to the contrary, this Agreement may be terminated and the Merger
may be abandoned at any time prior to the Effective Time, whether before or
after any approval of the matters presented in connection with the Merger by the
stockholders of the Company:

(a) by the mutual written consent of the Company and Parent;

(b) by either the Company or Parent if (i) the Effective Time shall not have
occurred on or before July 10, 2008 (the “End Date”), provided that in the event
that any applicable waiting period under the HSR Act or Regulatory Law shall not
have expired or been terminated prior to the End Date, then either Parent or the
Company may elect to extend the End Date until August 9, 2008 by written notice
to the other party prior to July 10, 2008 and (ii) the failure of the Effective
Time to have occurred by such date is not the result of, or caused by, the
failure of the party seeking to exercise such termination right to perform or
observe any of the covenants or agreements of such party set forth in this
Agreement;

(c) by either the Company or Parent if an injunction, order, decree or ruling
shall have been entered permanently restraining, enjoining or otherwise
prohibiting the consummation of the Merger and such injunction shall have become
final and non-appealable;

(d) by either the Company or Parent if the Company Meeting (including any
adjournments thereof) shall have concluded and the Company Stockholder Approval
contemplated by this Agreement shall not have been obtained;

(e) by the Company, if Parent shall have breached or failed to perform in any
material respect any of its representations, warranties or agreements contained
in this Agreement, which breach or failure to perform (i) would result in a
failure of a condition set forth in Section 6.1 or 6.2 and (ii) cannot be cured
by the End Date, provided, however, that the Company is not then in material
breach of this Agreement;

(f) by Parent, if the Company shall have breached or failed to perform in any
material respect any of its representations, warranties or agreements contained
in this Agreement, which breach or failure to perform (i) would result in a
failure of a condition set forth in Section 6.1 or 6.3 and (ii) cannot be cured
by the End Date, provided, however, that Parent is not then in material breach
of this Agreement;

(g) by the Company, if the Board of Directors has concluded in good faith, after
consultation with the Company’s legal counsel and financial advisors, that, in
light of a Superior Proposal, it would be inconsistent with the directors’
exercise of their fiduciary obligations to the Company’s stockholders under
applicable Law to (x) make or not withdraw the Recommendation or (y) fail to
effect a Change of Recommendation in a manner adverse to Parent or (z) fail to
pursue a Superior Proposal;

 

46



--------------------------------------------------------------------------------

(h) by Parent, if the Board of Directors or any committee thereof shall have
approved or recommended a Change of Recommendation or resolved to do so; and

(i) by the Company, if Parent does not (i) satisfy the condition set forth in
Section 6.2(d) within five (5) business days after notice by the Company to
Parent that the conditions set forth in Sections 6.1 and 6.3 are satisfied, and
(ii) proceed immediately thereafter to give effect to a Closing.

In the event of termination of this Agreement pursuant to this Section 7.1, this
Agreement shall terminate (except for the Confidentiality Agreement referred to
in Section 5.2 and the provisions of Sections 7.2 and 8.2 through 8.14), and
there shall be no other liability on the part of the Company or Parent to the
other except: (A) as provided for in the Confidentiality Agreement; (B) as set
forth in Section 7.2, as applicable; and (C) for liability arising out of fraud
or an intentional breach of this Agreement, in which case the aggrieved party
shall be entitled to all rights and remedies available at law or in equity.

SECTION 7.2 Termination Fees.

(a) Notwithstanding any provision in this Agreement to the contrary:

(i) in the event that (A) prior to the termination of this Agreement, any
Alternative Proposal or the bona fide intention of any person to make an
Alternative Proposal (a “Qualifying Transaction”) is publicly proposed or
publicly disclosed or otherwise made known to the Company prior to, and not
withdrawn at the time of, the End Date or the Company Meeting, (B) either
(1) this Agreement is terminated by Parent or the Company pursuant to
Section 7.1(d) or (2) this Agreement is terminated by Parent pursuant to
Section 7.1(f) due to a breach by the Company of any of its covenants or
agreements in Section 5.3 or due to an intentional and material breach of any
other material covenant, agreement, representation or warranty of the Company in
this Agreement, and (C) concurrently with or within nine (9) months after such
termination, any definitive agreement providing for a Qualifying Transaction
shall have been entered into and in any instance such Qualifying Transaction
shall have been consummated, or

(ii) in the event that this Agreement is terminated by the Company pursuant to
Section 7.1(g) or 7.1(h),

then the Company shall pay to (or as directed by) Parent a fee of Two Million
Four Hundred Fifty Thousand Dollars ($2,450,000) in cash (the “Company
Termination Fee”).

The Company Termination Fee shall be paid: (a) in the case of clause (i), on the
date such Qualifying Transaction is signed or consummated; and (b) in the case
of clause (ii), on the date this Agreement is terminated by the Company, in each
case by wire transfer of same day funds as

 

47



--------------------------------------------------------------------------------

directed by Parent reasonably in advance. Upon payment of the Company
Termination Fee, the Company shall have no further liability with respect to
this Agreement or the transactions contemplated by this Agreement to Parent or
its stockholders. Notwithstanding any provision in this Agreement to the
contrary, in no event shall the Company be required to pay the Company
Termination Fee referred to in this Section 7.2 on more than one occasion.

(b) Any payment made pursuant to this Section 7.2 shall be net of any amounts as
may be required to be deducted or withheld therefrom under the Code or under any
provision of state, local or foreign Tax Law.

(c) Each of the Company, Parent and Merger Sub acknowledge that the agreements
contained in this Section 7.2 are an integral part of the transactions
contemplated by this Agreement, and that, without these agreements, neither the
Company nor Parent would have entered into this Agreement, and that any amounts
payable pursuant to this Section 7.2 do not constitute a penalty.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.1 No Survival of Representations and Warranties. None of the
representations and warranties in this Agreement or in any instrument delivered
pursuant to this Agreement shall survive the Merger or the termination of this
Agreement.

SECTION 8.2 Expenses. Except as set forth in Section 7.2, whether or not the
Merger is consummated, all costs and expenses incurred in connection with the
Merger, this Agreement and the transactions contemplated by this Agreement shall
be paid by the party incurring or required to incur such expenses, except that
expenses incurred in connection with the printing, filing and mailing of the
Proxy Statement (including applicable SEC filing fees) and all fees paid in
respect of any HSR Act or other regulatory filing shall be borne by Parent.

SECTION 8.3 Counterparts; Effectiveness. This Agreement may be executed in two
or more consecutive counterparts (including by facsimile), each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument, and shall become effective when one or more
counterparts have been signed by each of the parties and delivered (by telecopy,
e-mail or otherwise) to the other parties.

SECTION 8.4 Governing Law. This Agreement, and the rights of the parties and all
Actions arising in whole or in part under or in connection herewith, shall be
governed by and construed in accordance with the laws of the State of Delaware,
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware.

SECTION 8.5 Remedies; Jurisdiction; Enforcement. The parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached and that the parties

 

48



--------------------------------------------------------------------------------

to this Agreement and the third-party beneficiaries of this Agreement may not
have an adequate remedy at law. It is accordingly agreed that the parties to
this Agreement and the third-party beneficiaries of this Agreement shall be
entitled to an injunction or injunctions to prevent breaches or threatened
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement without the requirement for posting of any bond or other
collateral, and Parent and Merger Sub shall not object to the granting of
injunctive relief, specific performance or other equitable relief on the basis
that there exists an adequate remedy at law. Except as otherwise expressly
provided herein, any and all remedies herein expressly conferred upon a party or
third-party beneficiary hereunder shall be deemed cumulative with and not
exclusive of any other remedy conferred hereby or by law on such party, and the
exercise of any one remedy shall not preclude the exercise of any other. In
addition, each of the parties hereto irrevocably agrees that any legal action or
proceeding with respect to this Agreement and the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
Agreement and the rights and obligations arising hereunder brought by the other
party hereto or its successors or assigns, shall be brought and determined
exclusively in the appropriate courts of the State of Delaware. Each of the
parties hereto hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement or any of the
transactions contemplated by this Agreement in any court other than the
aforesaid courts. Each of the parties hereto hereby irrevocably waives, and
agrees not to assert, by way of motion, as a defense, counterclaim or otherwise,
in any action or proceeding with respect to this Agreement, (a) any claim that
it is not personally subject to the jurisdiction of the above-named courts for
any reason other than the failure to serve in accordance with this Section 8.5,
(b) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (c) to the
fullest extent permitted by the applicable Law, any claim that (i) the suit,
action or proceeding in such court is brought in an inconvenient forum, (ii) the
venue of such suit, action or proceeding is improper or (iii) this Agreement, or
the subject matter of this Agreement, may not be enforced in or by such courts.
Each of the Company, Parent and Merger Sub hereby consents to service being made
through the notice procedures set forth in Section 8.7 and agrees that service
of any process, summons, notice or document by registered mail (return receipt
requested and first-class postage prepaid) to the respective addresses set forth
in Section 8.7 shall be effective service of process for any suit or proceeding
in connection with this Agreement or the transactions contemplated by this
Agreement.

SECTION 8.6 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

49



--------------------------------------------------------------------------------

SECTION 8.7 Notices. Any notice required to be given hereunder shall be
sufficient if in writing, and sent by facsimile transmission, with confirmation
(provided that any notice received by facsimile transmission or otherwise at the
addressee’s location not on a business day or on any business day after
5:00 p.m. (addressee’s local time) shall be deemed to have been received at
9:00 a.m. (addressee’s local time) on the next business day), by reliable
overnight delivery service (with proof of service), hand delivery or certified
or registered mail (return receipt requested and first-class postage prepaid),
addressed as follows:

To Parent or Merger Sub:

TriQuint Semiconductor, Inc.

2300 NE Brookwood Parkway

Hillsboro, Oregon 97124

Facsimile no. 503-615-8904

Attn: Chief Financial Officer

with copies to:

Ater Wynne LLP

Suite 1800

222 S.W. Columbia Street

Portland, Oregon 97201-6618

Facsimile no. 503-226-0079

Attn: Douglas D. Morris

To the Company:

WJ Communications, Inc.

401 River Oaks Parkway

San Jose, California 95134

Facsimile no. 408-516-9847

Attn: Bruce W. Diamond, President and Chief Executive Officer

with copies to:

Shumaker, Loop & Kendrick, LLP

101 East Kennedy Boulevard

Suite 2800

Tampa, Florida 33602

Facsimile no. 813-229-1660

Attn: Darrell C. Smith

or to such other address as any party shall specify by written notice so given,
and such notice shall be deemed to have been delivered as of the date so
telecommunicated, personally delivered or mailed. Any party to this Agreement
may notify any other party of any changes to the address or any of the other
details specified in this paragraph; provided, however, that such notification
shall only be effective on the date specified in such notice or five
(5) business days after the notice is given, whichever is later. Rejection or
other refusal to accept or the inability to deliver because of changed address
of which no notice was given shall be deemed to be receipt of the notice as of
the date of such rejection, refusal or inability to deliver.

 

50



--------------------------------------------------------------------------------

SECTION 8.8 Assignment; Binding Effect. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto (whether by operation of law or otherwise) without the prior
written consent of the other parties; provided, however, that Merger Sub may
designate, by written notice to the Company, a Subsidiary that is wholly owned
by Merger Sub to be merged with and into the Company in lieu of Merger Sub, in
which event this Agreement will be amended such that all references in this
Agreement to Merger Sub will be deemed references to such Subsidiary, and in
that case, and pursuant to such amendment, all representations and warranties
made in this Agreement with respect to Merger Sub will be deemed representations
and warranties made with respect to such Subsidiary as of the date of such
designation and Parent and Merger Sub may, without the prior written consent of
the other parties, assign any or all of their respective rights and interests
hereunder to one or more of its affiliates, designate one or more of its
affiliates to perform its obligations hereunder, in each case, so long as Parent
is not relieved of any of its obligations hereunder and such assignment would
not cause a Parent Material Adverse Effect. Subject to the preceding sentence,
this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns.

SECTION 8.9 Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement in any other jurisdiction; provided that, if any provision of this
Agreement is so broad as to be unenforceable, such provision shall be
interpreted to be only so broad as is enforceable and, provided, further that
upon a determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the fullest extent possible.

SECTION 8.10 Entire Agreement; Third-Party Beneficiaries. This Agreement
(including the exhibits and schedules hereto) and the Confidentiality Agreement
constitute the entire agreement of the parties hereto with respect to its
subject matter and supersedes all other prior oral or written agreements and
understandings between the parties with respect to the subject matter of this
Agreement. Except for the provisions of (i) Sections 2.1 (after such time as the
Exchange Fund has been returned to the Company from the Paying Agent)and
(ii) Section 5.9 (which in each case shall inure to the benefit of the persons
benefiting therefrom who are intended to be third-party beneficiaries thereof),
this Agreement is not intended to and shall not confer upon any person other
than the parties hereto any rights or remedies hereunder.

SECTION 8.11 Amendments; Waivers. At any time prior to the Effective Time, any
provision of this Agreement may be amended or waived if, and only if, such
amendment or waiver is in writing and signed, in the case of an amendment, by
the Company, Parent and Merger Sub, or in the case of a waiver, by the party
against whom the waiver is to be effective; provided, however, that after
receipt of Company Stockholder Approval, if any such amendment

 

51



--------------------------------------------------------------------------------

or waiver shall by applicable Law or in accordance with the rules and
regulations of NASDAQ require further approval of the stockholders of the
Company, the effectiveness of such amendment or waiver shall be subject to the
approval of the stockholders of the Company. Notwithstanding the foregoing, no
failure or delay by the Company or Parent in exercising any right hereunder
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise of any other right hereunder.

SECTION 8.12 Headings. Headings of the Articles and Sections of this Agreement
are for convenience of the parties only and shall be given no substantive or
interpretive effect whatsoever. The table of contents to this Agreement is for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

SECTION 8.13 Interpretation. When a reference is made in this Agreement to an
Article or Section, such reference shall be to an Article or Section of this
Agreement unless otherwise indicated. Whenever the words “include,” “includes”
or “including” are used in this Agreement, they shall be deemed to be followed
by the words “without limitation.” The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. All
terms defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant thereto unless
otherwise defined therein. The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such term. Each of
the parties has participated in the drafting and negotiation of this Agreement.
If an ambiguity or question of intent or interpretation arises, this Agreement
must be construed as if it is drafted by all the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of
authorship of any of the provisions of this Agreement.

SECTION 8.14 Definitions.

(a) References in this Agreement to “Subsidiaries” of any party shall mean any
corporation, partnership, association, trust or other form of legal entity of
which (i) more than 50% of the outstanding voting securities are on the date of
this Agreement directly or indirectly owned by such party, or (ii) such party or
any Subsidiary of such party is a general partner (excluding partnerships in
which such party or any Subsidiary of such party does not have a majority of the
voting interests in such partnership). References in this Agreement (except as
specifically otherwise defined) to “affiliates” shall mean, as to any person,
any other person which, directly or indirectly, controls, or is controlled by,
or is under common control with, such person. As used in this definition,
“control” (including, with its correlative meanings, “controlled by” and “under
common control with”) shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of management or policies of a person,
whether through the ownership of securities or partnership or other ownership
interests, by contract or otherwise. References in this Agreement (except as
specifically otherwise defined) to “person” shall mean an individual, a
corporation, a partnership, a limited liability company, an association, a trust
or any other entity, group (as such term is used in Section 13 of the Exchange
Act) or organization, including, a Governmental Entity, and any permitted
successors and assigns of such person. As used in this Agreement, “knowledge”
means (i) with respect to

 

52



--------------------------------------------------------------------------------

Parent, the actual knowledge after reasonable investigation of the executive
officers of Parent and (ii) with respect to the Company, the actual knowledge of
the Chief Executive Officer and the Chief Financial Officer of the Company and
such knowledge that the Chief Executive Officer would obtain after reasonable
inquiry of those employees of the Company who report directly to the Chief
Executive Officer. As used in this Agreement, “business day” shall mean any day
other than a Saturday, Sunday or a day on which the banks in Delaware are
authorized by law or executive order to be closed. As used in this Agreement,
“GAAP” means United States generally accepted accounting principles. As used in
this Agreement, “Indebtedness” means, with respect to any person, all
obligations (including all obligations in respect of principal, accrued
interest, penalties, fees and premiums) of such person (i) for borrowed money
(including overdraft facilities), (ii) evidenced by notes, bonds, debentures or
similar instruments, (iii) for the deferred purchase price of property, goods or
services (other than trade payables or accruals incurred in the ordinary course
of business), (iv) under capital leases (in accordance with generally accepted
accounting principles), (v) in respect of letters of credit and bankers’
acceptances, (vi) for Contracts relating to interest rate protection, swap
agreements and collar agreements and (vii) in the nature of guarantees of the
obligations described in clauses (i) through (vi) above of any other person.
References in this Agreement to specific laws or to specific provisions of laws
shall include all rules and regulations promulgated thereunder. Any statute
defined or referred to herein or in any agreement or instrument referred to
herein shall mean such statute as from time to time amended, modified or
supplemented, including by succession of comparable successor statutes.

(b) Each of the following terms is defined in the section set forth opposite
such term:

 

Defined Term

  

Section

Advisor

   3.21

Affiliate Transactions

   3.20

affiliates

   8.14(a)

Agreement

   Introduction

Alternative Proposal

   5.3(g)

Board of Directors

   First Recital

Book-Entry Shares

   2.2(a)(i)

business day

   8.14(a)

Cancelled Shares

   2.1(b)

Certificate of Merger

   1.3

Certificates

   2.2(a)(i)

Change of Recommendation

   5.3(d)

Closing

   1.2

Closing Date

   1.2

Code

   2.2(b)(iii)

 

53



--------------------------------------------------------------------------------

Defined Term

  

Section

Company

   Introduction

Company Approvals

   3.3(b)

Company Benefit Plans

   3.8(a)

Company Common Stock

   2.1(a)

Company Disclosure Schedule

   Introductory paragraph to Article III

Company Employees

   5.5(b)(i)

Company IT Assets

   3.14(f)

Company Material Adverse Effect

   3.1

Company Material Contracts

   3.16(a)

Company Meeting

   5.4(c)(i)

Company Permits

   3.6(b)

Company Preferred Stock

   3.2(a)

Company Registered Intellectual Property

   3.14(a)

Company SEC Documents

   3.4(a)

Company Stock Option

   5.5(a)(i)

Company Stock Plans

   3.2(a)(iii)

Company Stock-Based Awards

   3.2(c)(iii)

Company Stockholder Approval

   3.22

Company Termination Fee

   7.2(a)

Confidentiality Agreement

   5.2(b)

Contracts

   3.3(c)(i)

control

   8.14(a)

Current Policies

   5.9(a)

DGCL

   First Recital

Dissenting Shares

   2.1(e)(i)

Effective Time

   1.3

End Date

   7.1(b)(i)

Environmental Law

   3.7(b)

ERISA

   3.8(a)

ERISA Affiliate

   3.8(c)

Exchange Act

   3.3(b)(ii)

 

54



--------------------------------------------------------------------------------

Defined Term

  

Section

Exchange Fund

   2.2(a)

GAAP

   8.14(a)

Governmental Entity

   3.3(b)(vii)

Hazardous Substance

   3.7(c)

HSR Act

   3.3(b)(iii)

Indebtedness

   8.14(a)

Indemnification Agreements

   5.9(a)

Intellectual Property

   3.14(c)

knowledge

   8.14(a)

Law

   3.6(a)

Laws

   3.6(a)

Leased Real Properties

   3.15(b)

Licenses

   3.14(b)

Lien

   3.3(c)(i)

Material Lease

   3.3(d)(ii)

Measurement Date

   3.2(c)

Merger

   First Recital

Merger Consideration

   2.1(a)

Merger Sub

   Introduction

NASDAQ

   3.3(b)(vi)

New Plans

   5.5(b)(iv)

Old Plans

   5.5(b)(iv)

Option and Stock-Based Award Consideration

   2.2(a)(ii)

Other Incentive Awards

   3.2(c)(iii)

Owned Real Properties

   3.15(a)

Parent

   Introduction

Parent Approvals

   4.2(b)

Parent Disclosure Schedule

   Introductory paragraph to Article IV

Parent Material Adverse Effect

   4.1

PARSUs

   5.5(a)(ii)

Paying Agent

   2.2(a)

 

55



--------------------------------------------------------------------------------

Defined Term

  

Section

Permitted Lien

   3.3(c)(i)

person

   8.14(a)

principal executive officer

   3.4(d)

principal financial officer

   3.4(d)

Property Encumbrances

   3.15(a)

Proxy Statement

   3.11

Qualifying Transaction

   7.2(a)(i)(A)

Real Properties

   3.15(b)

Recommendation

   3.3(a)

Regulatory Law

   5.6(d)

Representatives

   5.2(a)

Restricted Stock

   5.5(a)(ii)

SEC

   3.4(a)

Securities Act

   3.3(b)(iv)

Share

   2.1(a)

Software

   3.14(f)

SOX

   3.4(d)

Subsidiaries

   8.14(a)

Superior Proposal

   5.3(g)

Surviving Corporation

   1.1

Tax Return

   3.12(c)(ii)

Taxes

   3.12(c)(i)

Termination Date

   5.1(a)

 

56



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

TRIQUINT SEMICONDUCTOR, INC. By:   /s/ Bruce Fournier Name:   Bruce R. Fournier
Title:   Vice President

 

ML ACQUISITION, INC. By:   /s/ Bruce Fournier Name:   Bruce R. Fournier Title:  
Vice President

 

WJ COMMUNICATIONS, INC. By:   /s/ Bruce Diamond Name:   Bruce W. Diamond Title:
  President and Chief Executive Officer

[SIGNATURE PAGE TO AGREEMENT AND PLAN OF MERGER]

 

57